Exhibit 10.1
 
Amended and Restated
Credit Agreement
dated as of September 24, 2009
Among
The Shaw Group Inc.,
as the Borrower,
BNP Paribas,
as Administrative Agent
and
The Other Lenders Signatory Hereto
BNP Paribas Securities Corp.,
as Joint Lead Arranger and Sole Book Runner
BBVA Compass,
as Joint Lead Arranger and Co-Syndication Agent
Bank of America Securities LLC
Joint Lead Arranger and
Bank of America, N.A.,
as Co-Syndication Agent
Bank of Montreal,
as Joint Lead Arranger and Co-Syndication Agent
Regions Bank,
as Co-Documentation Agent
Bank of Nova Scotia,
as Co-Documentation Agent
$1,214,000,000 Facility
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II THE CREDITS
    27  
2.1 Commitments
    27  
2.2 Required Payments, Termination
    29  
2.3 Ratable Loans
    31  
2.4 Types of Advances
    31  
2.5 Commitment Fee, Reductions in Aggregate Commitment
    31  
2.6 Minimum Amount of Each Advance
    31  
2.7 Optional Principal Payments
    31  
2.8 Method of Selecting Types and Interest Periods for New Advances
    32  
2.9 Conversion and Continuation of Outstanding Advances
    32  
2.10 Change in Interest Rate, etc.
    33  
2.11 Rates Applicable After Default
    33  
2.12 Method of Payment
    34  
2.13 Noteless Agreement, Evidence of Indebtedness
    34  
2.14 Telephonic Notices
    35  
2.15 Interest Payment Dates, Interest and Fee Basis
    35  
2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    36  
2.17 Lending Installations
    36  
2.18 Non-Receipt of Funds by the Agent
    36  
2.19 Facility LCs
    36  
2.20 Replacement of Lender
    42  
2.21 Increase of the Commitments
    42  
2.22 Defaulting Lenders
    43  
 
       
ARTICLE III YIELD PROTECTION; TAXES
    45  
3.1 Yield Protection
    45  
3.2 Changes in Capital Adequacy Regulations
    46  
3.3 Availability of Types of Advances
    47  
3.4 Funding Indemnification
    48  
3.5 Taxes
    48  

- i -



--------------------------------------------------------------------------------



 



         
3.6 Lender Statements; Survival of Indemnity
    50  
3.7 Effect of Yield Protection
    50  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    51  
4.1 Effectiveness
    51  
4.2 Each Credit Extension
    52  
4.3 Reaffirmations of Warranties
    52  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    52  
5.1 Existence and Standing
    52  
5.2 Authorization and Validity
    53  
5.3 No Conflict; Government Consent
    53  
5.4 Financial Statements
    53  
5.5 Material Adverse Change
    54  
5.6 Taxes
    54  
5.7 Litigation and Contingent Obligations
    54  
5.8 Subsidiaries
    54  
5.9 ERISA
    55  
5.10 Accuracy of Information
    55  
5.11 Regulation T, U and X
    55  
5.12 Material Agreements
    55  
5.13 Compliance With Laws
    55  
5.14 Ownership of Properties
    55  
5.15 Plan Assets; Prohibited Transactions
    55  
5.16 Environmental Matters
    56  
5.17 Investment Company Act
    56  
5.18 Public Utility Holding Company Act
    56  
5.19 No Default
    56  
5.20 Post-Retirement Benefits
    56  
5.21 Insurance
    56  
5.22 Solvency
    56  
5.23 Bond Obligations
    57  
5.24 Intellectual Property
    57  
5.25 Revisions or Updates to the Schedules
    57  

- ii -



--------------------------------------------------------------------------------



 



         
5.26 Commercial Activity; Absence of Immunity
    57  
 
       
ARTICLE VI COVENANTS
    58  
6.1 Financial Reporting
    58  
6.2 Use of Proceeds
    60  
6.3 Notice of Default
    60  
6.4 Conduct of Business; Books and Records
    60  
6.5 Taxes
    60  
6.6 Insurance
    61  
6.7 Compliance with Laws
    61  
6.8 Maintenance of Properties
    61  
6.9 Inspection
    61  
6.10 Dividends; Publicly Traded Capital Stock
    61  
6.11 Indebtedness
    62  
6.12 Merger
    63  
6.13 Sale of Assets
    64  
6.14 Investments and Acquisitions
    64  
6.15 Liens
    66  
6.16 Affiliates
    67  
6.17 Prepayment of Other Indebtedness
    67  
6.18 Sale of Accounts
    67  
6.19 Contingent Obligations
    67  
6.20 Letters of Credit
    68  
6.21 Financial Contracts
    69  
6.22 Financial Covenants
    69  
6.23 Subsidiaries
    69  
6.24 Acquisitions
    70  
6.25 Limitation on Leases
    70  
6.26 Name, Fiscal Year and Accounting Method
    70  
6.27 Agreements Restricting Liens and Distributions
    70  
6.28 Post-Closing Requirements
    71  
6.29 Further Assurances
    71  
6.30 Excluded SPV
    72  

- iii -



--------------------------------------------------------------------------------



 



         
6.31 Mortgages
    72  
6.32 Landlord Agreement; Deposit Account Control Agreements; Receivables
    73  
 
       
ARTICLE VII DEFAULTS
    73  
 
       
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    76  
8.1 Acceleration; Facility LC Collateral Account
    76  
8.2 Amendments
    78  
8.3 Preservation of Rights
    79  
 
       
ARTICLE IX GENERAL PROVISIONS
    79  
9.1 Survival of Representations
    79  
9.2 Governmental Regulation
    79  
9.3 Headings
    79  
9.4 Entire Agreement
    79  
9.5 Several Obligations; Benefits of this Agreement
    79  
9.6 Expenses; Indemnification
    80  
9.7 Accounting
    81  
9.8 Severability of Provisions
    81  
9.9 Nonliability of Lenders
    81  
9.10 Confidentiality
    82  
9.11 Nonreliance
    82  
9.12 Disclosure
    82  
9.13 Interest
    82  
9.14 Excess Share Certificates
    83  
9.15 Survival of Prior Agreements
    83  
 
       
ARTICLE X THE AGENT
    84  
10.1 Appointment; Nature of Relationship
    84  
10.2 Powers
    84  
10.3 General Immunity
    84  
10.4 No Responsibility for Loans, Recitals, etc.
    84  
10.5 Action on Instructions of Lenders
    85  
10.6 Employment of Agents and Counsel
    85  
10.7 Reliance on Documents; Counsel
    85  

- iv -



--------------------------------------------------------------------------------



 



         
10.8 Agent’s Reimbursement and Indemnification
    85  
10.9 Notice of Default
    86  
10.10 Rights as a Lender
    86  
10.11 Lender Credit Decision
    86  
10.12 Successor Agent
    86  
10.13 Agent’s Fee
    87  
10.14 Delegation to Affiliates
    87  
10.15 Execution of Collateral Documents
    87  
10.16 Collateral Releases
    88  
 
       
ARTICLE XI SETOFF; RATABLE PAYMENTS
    88  
11.1 Setoff
    88  
11.2 Ratable Payments
    88  
 
       
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    89  
12.1 Successors and Assigns
    89  
12.2 Participations
    89  
12.3 Assignments
    90  
12.4 Dissemination of Information
    92  
12.5 Tax Treatment
    92  
 
       
ARTICLE XIII NOTICES
    92  
13.1 Notices
    92  
13.2 Change of Address
    92  
 
       
ARTICLE XIV COUNTERPARTS
    93  
 
       
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC
    93  
15.1 CHOICE OF LAW
    93  
15.2 CONSENT TO JURISDICTION
    93  
15.3 WAIVER OF JURY TRIAL
    94  
15.4 Judgment Currency
    94  
15.5 USA PATRIOT Act
    94  
15.6 Waiver of Immunity
    94  
15.7 Delivery of Lender Addendum
    95  
15.8 Separateness of Excluded SPV
    95  

- v -



--------------------------------------------------------------------------------



 



     
PRICING SCHEDULE
   
 
   
ANNEX I
  LENDERS
EXHIBIT 2.13(d)
  NOTE
EXHIBIT 6.1(d)
  COMPLIANCE CERTIFICATE
EXHIBIT 6.1(l)
  BACKLOG REPORT
EXHIBIT 12.3.1
  ASSIGNMENT AGREEMENT
 
   
SCHEDULE 2.19
  EXISTING FACILITY LCS
SCHEDULE 5.7
  LITIGATION AND CONTINGENT OBLIGATIONS
SCHEDULE 5.8
  SUBSIDIARIES
SCHEDULE 5.12
  MATERIAL AGREEMENTS
SCHEDULE 5.14
  OWNERSHIP OF PROPERTIES; ENCUMBRANCES
SCHEDULE 5.23
  BOND OBLIGATIONS
SCHEDULE 6.11(b)
  INDEBTEDNESS AND LIENS
SCHEDULE 6.14(b)
  SUBSIDIARIES AND OTHER INVESTMENTS
SCHEDULE 6.15(c)
  EXISTING LIENS
SCHEDULE 6.19(d)
  CONTINGENT OBLIGATIONS
SCHEDULE 6.28
  POST-CLOSING ITEMS
SCHEDULE 6.31
  PERMITTED MORTGAGE EXTENSIONS

- vi -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Amended and Restated Credit Agreement, dated as of September 24, 2009
(the “Restatement Effective Date”), is entered into by and among THE SHAW GROUP
INC., a Louisiana corporation (the “Borrower”), the Subsidiaries of the Borrower
listed on the signature pages hereto as Guarantors (together with each other
Person who subsequently becomes a Guarantor, collectively the “Guarantors”) and
BNP PARIBAS, as administrative agent for the Lenders as defined below (in such
capacity together with any other Person who becomes the agent, the “Agent”).
     WHEREAS, the Borrower, the Lenders and BNP Paribas, as administrative agent
and as a Lender, and other parties, entered into a Credit Agreement dated as of
April 25, 2005 (the Credit Agreement as heretofore amended, modified,
supplemented and in effect immediately before giving effect to the amendment and
restatement thereof contemplated hereby being referred to as the “Existing
Facility”).
     WHEREAS, the Borrower has requested and the requisite Lenders have
consented to the amendment and restatement of the Existing Facility as set forth
below.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto hereby agree that the Existing Facility shall, upon the
satisfaction of the conditions precedent specified in Section 4.1, but effective
as of the Restatement Effective Date, be amended and restated to read as
follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement:
     “2010 Lender” means any Lender in its capacity as having a Commitment that
is scheduled to terminate on the 2010 Termination Date.
     “2011 Lender” means any Lender in its capacity as having a Commitment that
is scheduled to terminate on the 2011 Termination Date.
     “2012 Lender” means any Lender in its capacity as having a Commitment that
is scheduled to terminate on the 2012 Termination Date.
     “2010 Termination Date” means April 25, 2010.
     “2011 Termination Date” means April 25, 2011.
     “2012 Termination Date” means October 25, 2012.
     “Acceptable Security Interest” means a security interest which (i) exists
in favor of the Agent for its benefit and the ratable benefit of the Lenders,
(ii) is superior to all Liens or rights of any other Person in the Property
encumbered thereby, other than Liens permitted by Section 6.15, (iii) secures
the Obligations and (iv) is perfected and enforceable.

 



--------------------------------------------------------------------------------



 



     “Accounts” has the meaning stated in the New York Uniform Commercial Code
in effect from time to time.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Original Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires from a third party that is not a Subsidiary
any going concern business or all or substantially all of the assets of any
Person that is not a Subsidiary, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires from a
third party that is not a Subsidiary (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation that is not a Subsidiary which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a Person other than a corporation that is not a Subsidiary.
     “Advance” means a borrowing hereunder, (i) in respect of any Loan other
than a Swing Line Loan, (x) made by the Lenders on the same Borrowing Date, or
(y) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period, and (ii) in respect of a Swing Line Loan, a borrowing made by
the Swing Line Lender.
     “Affected Lender” is defined in Section 2.20.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Agent” has the meaning given in the recital of parties hereto.
     “Aggregate Commitment” means $1,214,000,000, as reduced or increased from
time to time pursuant to the terms hereof.
     “Aggregate Facility LC Commitment” means $1,214,000,000, as reduced or
increased from time to time pursuant to the terms hereof.
     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Lenders (including the Swing Line
Lender).
     “Agreed Currencies” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, Australian Dollars, British Pounds Sterling,
Canadian Dollars and Euros, (iii) India Rupees, Qatar Riyals, Hong Kong Dollars,
Malaysian Ringgit, Rial Omani, New Taiwan Dollars, UAE Dirham, Algerian Dinar,
Nigerian Naira, Mexican New Peso, Japanese Yen, Bahraini

- 2 -



--------------------------------------------------------------------------------



 



Dinar, Venezuelan Bolivar, Saudi Arabian Riyals, Singapore Dollars and Thai Baht
(a) only so long as such currency remains an Eligible Currency and (b) only for
purposes of a Facility LC which supports an Existing Facility LC that was issued
in such currency, and (iv) any other Eligible Currency which the Borrower
requests the Agent to include as an Agreed Currency hereunder and which is
acceptable to all of the Lenders. For the purposes of this definition, each of
the specific currencies referred to in clauses (ii) and (iii), above, shall mean
and be deemed to refer to the lawful currency of the jurisdiction referred to in
connection with such currency, e.g., “Australian Dollars” means the lawful
currency of Australia. Notwithstanding anything to the contrary, no Issuer shall
be required to issue a Facility LC hereunder in any currency other than Dollars,
British Pounds Sterling or Euros unless such Issuer customarily issues other
letters of credit in such currency in the ordinary course of business.
     “Agreement” means this Credit Agreement, as it may be renewed, extended,
amended, restated or modified and in effect from time to time.
     “Agreement Accounting Principles” means United States generally accepted
accounting principles as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Corporate Base Rate for such day and (ii) the sum
of the Federal Funds Effective Rate for such day plus 1/2% per annum.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which commitment fees are accruing on the unused portion of the Aggregate
Commitment (excluding the Swing Line Commitment) at such time as set forth in
the Pricing Schedule.
     “Applicable LC Fee Rate” means, at any time, the percentage rate per annum
for LC Fees at such time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Authorized Officer” of any Person, means any of the President, Chairman of
the Board, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Senior Vice President, Executive Vice President, Treasurer, Assistant
Treasurer, Vice President, Secretary or Assistant Secretary of such Person.
     “BNPP” means BNP Paribas, in its individual capacity, and its successors
and assigns.
     “BNPPSC” means BNP Paribas Securities Corp., as joint lead arranger and
sole book runner.
     “Borrower” has the meaning given in the recital of parties hereto.

- 3 -



--------------------------------------------------------------------------------



 



     “Borrowing Date” means a date on which a Credit Extension is made
hereunder.
     “Borrowing Notice” is defined in Section 2.8.
     “Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities and on which dealings in Dollars are carried
on in the London interbank market.
     “Calculation Period” means a four quarter period ending on the date of the
Borrower’s fiscal quarter end or fiscal year end for which the relevant
calculation is being made.
     “Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Consolidated Group
prepared in accordance with Agreement Accounting Principles.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation,
including, without limitation, any preferred stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) investments in
Eurodollars issued by any bank or trust company having capital, surplus and
undivided profits aggregating at least $100,000,000 and whose long term
certificates of deposit are, at the time of acquisition thereof by Borrower or
any Subsidiary, rated A-1 or better by S&P or P-1 or better by Moody’s, and
(vi) investments by Foreign Subsidiaries in short term investments, in
connection with the cash management programs of such Foreign Subsidiaries,
provided that such investments in excess of $10,000,000 in the aggregate shall
be with funds held by institutions rated A (or Am) or better by S&P or A2 (or
its equivalent) or better by Moody’s or otherwise acceptable to the Agent and
Required Lenders; provided further in each case of clauses (i) through
(vi) above, that the same provides for payment of both principal and interest
(and not principal alone or interest alone) and is not subject to any
contingency regarding the payment of principal or interest.
     “Change” has the meaning specified in Section 3.2.

- 4 -



--------------------------------------------------------------------------------



 



     “Change in Control” means an event or series of events by which (i) any
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act),
or related persons constituting a “group” (as such term is used in Rule 13d-5
under the Exchange Act) is or becomes or has the absolute, unconditional right
to become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 25% or more of the total voting power
of the voting stock of the Borrower; (ii) the Borrower consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its assets to any Person, or any Person consolidates with, or merges
into, the Borrower in a transaction not otherwise permitted hereunder; (iii) the
Borrower conveys, transfers or leases all or substantially all of its assets to
any Person; (iv) the stockholders of the Borrower approve any plan of
liquidation or dissolution of the Borrower; or (v) during any period of twelve
consecutive months, individuals who, at the beginning of such period,
constituted the board of directors of the Borrower (together with any new
director whose election by the Borrower’s board of directors or whose nomination
for election by the Borrower’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Borrower
then in office.
     “Class”, when used in reference to any subset of Lenders, refers to whether
such subset consists of 2010 Lenders, 2011 Lenders or 2012 Lenders, in each case
as the context requires.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral” means Accounts, Equipment, Inventory, Fixtures, General
Intangibles, and the Mortgaged Property including, without limitation,
intellectual property and contracts, stock and all other items described as
collateral in any of the Collateral Documents, including without limitation, all
deposit accounts, plus all proceeds thereof; provided, however that Collateral
shall not include (a) Permitted Cash Collateral, (b) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds and performance bonds and (c) escrow deposits or accounts, project
specific deposit accounts or other deposit relationships established by contract
with the Borrower’s customers, in each case referred to in the preceding clauses
(b) and (c) maintained in the ordinary course of business for the purpose of
facilitating disbursements or surety coverage with respect to a specific
project.
     “Collateral Documents” means, collectively, any and all documents executed
as security for the Obligations, as the same may be amended, including without
limitation the following documents: (i) the Security Agreement, (ii) the
Guaranty, (iii) Uniform Commercial Code financing statements relating to the
above described security and pledge agreements, (iv) stock powers executed in
blank by the Borrower and any Guarantor, as applicable, relating to the shares
of stock of its Subsidiaries pledged by the above described security and pledge
agreements, and (v) stock certificates for all of Borrowers’ and its
Subsidiaries’ shares of stock pledged by the above described security and pledge
agreements.
     “Collateral Release” has the meaning specified in Section 10.15(b).

- 5 -



--------------------------------------------------------------------------------



 



     “Collateral Release Event” means the achievement by the Borrower of a
corporate credit rating of at least BBB- from S&P and Baa3 from Moody’s.
     “Collateral Shortfall Amount” has the meaning specified in Section 8.1.
     “Commitment” means, for each Lender, the Revolving Credit Commitment and
the Facility LC Commitment for such Lender.
     “Computation Date” is defined in Section 2.19.13.
     “Confidential Information Memorandum” means the informational materials
furnished by Borrower to the Lenders on August 26, 2009 in connection with the
syndication of the Commitments made under this Agreement (together with all
amendments, supplements and subsequent updates thereto).
     “Consolidated Group” means the Borrower, its Subsidiaries and all other
Persons (other than the Excluded SPV) treated as if they were Subsidiaries of
the Borrower for purposes of preparing consolidated financial statements of the
Borrower in accordance with Agreement Accounting Principles, including those
Persons required to be consolidated by reason of FIN 46.
     “Consolidated Interest Expense” means, with reference to any period, the
actual interest expense of the Consolidated Group calculated on a consolidated
basis.
     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Consolidated Group calculated according to Agreement
Accounting Principles on a consolidated basis for such period, excluding any
such net income attributable to any Investment in any Person (including the
Excluded SPV) that is not a Subsidiary except to the extent of cash
distributions from such Person (including the Excluded SPV) to the Borrower or
its Subsidiaries.
     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Consolidated Group calculated on a consolidated basis as of such
time plus any preferred stock of the Consolidated Group to the extent it has not
been redeemed for Indebtedness, as determined in accordance with Agreement
Accounting Principles.
     “Consolidated Tangible Net Worth” means at any time Consolidated Net Worth
at such time minus goodwill of the Consolidated Group calculated on a
consolidated basis as of such time, as determined in accordance with Agreement
Accounting Principles.
     “Consolidated Total Indebtedness” means at any time, all Indebtedness, and
all Contingent Obligations, without duplication, that are interest bearing or to
which interest is attributable or to which interest accrues, including
guarantees and Financial Letters of Credit, of the Consolidated Group calculated
on a consolidated basis as of such time.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person

- 6 -



--------------------------------------------------------------------------------



 



against loss, including, without limitation, any limited recourse or recourse
note or other obligation, comfort letter (other than a comfort letter that does
not evidence Indebtedness or any payment obligation), operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership, but excluding
contingent liabilities in respect of Performance Letters of Credit.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
     “Conversion/Continuation Notice” has the meaning specified in Section 2.9.
     “Corporate Base Rate” means the rate of interest established by BNP Paribas
as its “base rate,” with each change in such rate to be effective for purposes
of this Agreement and the transactions contemplated hereby without necessity of
any action on the part of any Person, on the day on which such change is
effective, it being understood that such rate does not and shall not necessarily
reflect the best or lowest rate of interest available to BNP Paribas’ best or
preferred commercial customers. Such rate is a rate set by BNP Paribas based
upon various factors including BNP Paribas’ costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
     “Costs in Excess of Billings” means all costs and estimated earnings in
excess of billings on uncompleted contracts (excluding any that is the subject
of a disputed contract where the total disputed amount receivable by the
Consolidated Group thereunder exceeds $25,000,000, but then excluding only the
amount of such receivable that exceeds $25,000,000) subject to an Acceptable
Security Interest and otherwise reasonably acceptable to the Agent. For purposes
of determining Costs in Excess of Billings, it shall be assumed that all Costs
in Excess of Billings of the Borrower or any other Person in the Consolidated
Group and shown on the consolidated balance sheet of the Borrower for the
applicable period is subject to an Acceptable Security Interest unless and until
the Agent notifies the Borrower to the contrary. For purposes hereof, “disputed
contract” means any contract in which a party to a contract has invoked its
rights under any dispute resolution clause of such contract.
     “Credit Extension” means the making of an Advance or the issuance,
extension, renewal or increase in the amount of a Facility LC hereunder.
     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.
     “Debt Incurrence” means any issuance by the Borrower or any of its
Subsidiaries of any Indebtedness after the Original Effective Date other than
Indebtedness permitted under Section 6.11.
     “Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all
cash and Cash Equivalent Investments received by the Borrower or any of its
Subsidiaries from such Debt Incurrence after payment of, or provision for, all
underwriter fees and expenses, SEC and blue

- 7 -



--------------------------------------------------------------------------------



 



sky fees, printing costs, fees and expenses of accountants, lawyers and other
professional advisors, brokerage commissions and other out-of-pocket fees and
expenses actually incurred in connection with such Debt Incurrence.
     “Debt Service Coverage Ratio” means, for any Calculation Period, the ratio
of (a) (1) Shaw EBITDA for such Calculation Period less (2) Non-Financed Capital
Expenditures for such Calculation Period; to (b) the sum for such Calculation
Period of (i) Consolidated Interest Expense excluding any amortization of
financing fees, amortization of discounts and other interest expenses not paid
in cash, (ii) mandatory scheduled principal payments on any Indebtedness (other
than principal due upon any Facility Termination Date) and (iii) any
reimbursement payments made in respect of disbursements under the Excluded SPV
Letters of Credit (but without double-counting of any such payments and amounts
referred to in either of the preceding clauses (i) and (ii)).
     “Default” means an event described in Article VII.
     “Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Facility LCs or
Swing Line Loans within three Business Days of the date required to be funded by
it hereunder, (b) notified the Borrower, the Agent, any Issuer, the Swing Line
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement, (c) made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(d) failed, within three Business Days after request by the Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Facility LCs or
Swing Line Loans, (e) otherwise failed to pay over to the Agent, any Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (f) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
any amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Computation Date provided for in
Section 2.19.13.
     “Dollars” and “$” means the lawful currency of the United States of
America.

- 8 -



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary of Borrower that is formed under
the laws of the United States of America or any state.
     “EBITDA” means, for any Person for any period, the Consolidated Net Income
of such Person for that period plus, to the extent deducted from revenues in
determining Consolidated Net Income, without duplication (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) other non-cash losses, charges and expenses for such
period to the extent that such charges do not represent cash disbursements
during such applicable period, including, without limitation, any amortization
of financing fees, (vi) non-recurring cash charges related to the Transactions,
(vii) minority interest, (viii) non-cash charges arising in connection with
capital stock based compensation paid by the Borrower, (ix) minus, to the extent
included in Consolidated Net Income, non-cash gains, all calculated for such
Person on a consolidated basis. Notwithstanding the foregoing, in calculating
EBITDA, EBITDA shall be increased by divestiture and restructuring charges for
the fiscal year ending August 31, 2005 in an amount not to exceed $12,000,000 in
the aggregate.
     “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lenders of any currency as an Agreed Currency, (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(y) such currency is, in the determination of the Agent, no longer readily
available or freely traded or (z) in the determination of the Agent, an
Equivalent Amount of such currency is not readily calculable, the Agent shall
promptly notify the Lenders and the Borrower, and such currency shall no longer
be an Agreed Currency until such time as all of the Lenders agree to reinstate
such currency as an Agreed Currency.
     “Employee Tax Remittance” means the remittance by the Borrower, on behalf
of employees of the Borrower and its Subsidiaries, of federal and state income
taxes and payroll taxes on the transfer or vesting of compensation awards to
such employees based upon the stock of the Borrower, in exchange for the
conveyance to or withholding by the Borrower of a portion of such employees’
stock in the Borrower, the amount of such remittance to be not greater than the
value of the stock of the Borrower so conveyed to or withheld by the Borrower.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
     “Equipment” has the meaning stated in the New York Uniform Commercial Code
in effect from time to time.

- 9 -



--------------------------------------------------------------------------------



 



     “Equity Issuance” means any issuance of equity securities (including any
preferred equity securities) by the Borrower or any of its Subsidiaries other
than equity securities issued (i) to the Borrower or one of its Subsidiaries,
and (ii) pursuant to employee or director and officer stock option plans in the
ordinary course of business.
     “Equity Issuance Proceeds” means, with respect to any Equity Issuance, all
cash and Cash Equivalent Investments received by the Borrower or any of its
Subsidiaries from such Equity Issuance after payment of, or provision for, all
underwriter fees and expenses, SEC and blue sky fees, printing costs, fees and
expenses of accountants, lawyers and other professional advisors, brokerage
commissions and other out-of-pocket fees and expenses actually incurred in
connection with such Equity Issuance.
     “Equivalent Amount” of any currency with respect to any amount of Dollars
at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (A) the LIBOR
applicable to such Interest Period, divided by (B) one minus the Eurodollar
Reserve Percentage applicable to such Interest Period, plus (ii) the Applicable
Margin; provided, that in no event shall the Eurodollar Rate exceed the Highest
Lawful Rate. The Eurodollar Rate shall be rounded to the next higher multiple of
1/16 of 1% if the rate is not such a multiple.
     “Eurodollar Reserve Percentage” means for any Interest Period for
Eurodollar Loans the maximum reserve percentage (expressed as a decimal, rounded
upward, if necessary, to the nearest 1/100th of one percent) as determined by
the Agent in effect on the date the LIBOR for such Interest Period is determined
(whether or not applicable to any Lender) under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including basic, emergency, supplemental and other marginal reserve
requirements) with respect to liabilities or assets consisting of or including
Eurocurrency liabilities having a term equal to such Interest Period. Each
determination by the Agent of the Eurodollar Reserve Percentage shall be
conclusive and binding, absent manifest error.
     “Exchange Act” means the Securities Exchange Act of 1934, as in effect on
the Restatement Effective Date.

- 10 -



--------------------------------------------------------------------------------



 



     “Excluded SPV” means Nuclear Energy Holdings, L.L.C., a Delaware limited
liability company, which is a special purpose vehicle created for the sole
purpose of making the Westinghouse Investments and engaging in certain
transactions related thereto.
     “Excluded SPV Letters of Credit” has the meaning specified in Section 6.30.
     “Excluded SPV Notes” has the meaning specified in Section 6.30.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Existing Facility” has the meaning specified in the recitals hereto.
     “Existing Facility LCs” means, collectively, the Letters of Credit listed
on Schedule 2.19.
     “Facility LC” has the meaning specified in Section 2.19.1.
     “Facility LC Application” has the meaning specified in Section 2.19.3.
     “Facility LC Collateral Account” has the meaning specified in
Section 2.19.11.
     “Facility LC Commitment” means the commitment of each Lender to participate
in Facility LCs issued by an Issuer in the amount not exceeding that set forth
opposite its signature below or on its Lender Addendum or as set forth in any
assignment executed pursuant to Section 12.3.1, as modified from time to time
pursuant to the terms hereof. In the case of any Lender that executes and
delivers a Lender Addendum, the amount of its Facility LC Commitment as set
forth therein shall supersede the amount of its Facility LC Commitment
theretofore in effect.
     “Facility Termination Date” means (a) in the case of each 2010 Lender, the
2010 Termination Date, (b) in the case of each 2011 Lender, the 2011 Termination
Date and (c) in the case of each 2012 Lender, the 2012 Termination Date; or, in
each of the cases referred to in the preceding clauses (a), (b) and (c), any
earlier date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. New
York, New York

- 11 -



--------------------------------------------------------------------------------



 



time on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.
     “Fee Letter” means that certain letter agreement dated August 11, 2009
among the Borrower, the Agent and BNPPSC which sets forth the fees to be paid to
the Agent and BNPPSC.
     “FIN 46” means Financial Accounting Series Interpretation Number (FIN) 46,
“Consolidation of Variable Interest Entities,” as amended from time to time.
     “Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates, forward rates or commodity prices, including, but not limited
to, interest rate swap or exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts or warrants or (iii) any other similar
contract.
     “Financial LC Obligation” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount under all Financial Letters of Credit
outstanding at such time, plus (ii) the aggregate unpaid amount at such time of
all Financial Reimbursement Obligations.
     “Financial Letter of Credit” means a Letter of Credit qualifying as a
“financial guarantee-type letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(1)(i) or any successor U.S. Comptroller of the Currency regulation
and issued by an Issuer under the terms of this Agreement.
     “Financial Reimbursement Obligations” means, at any time, the aggregate of
all obligations of the Borrower then outstanding under Section 2.19 to reimburse
an Issuer for amounts paid by such Issuer in respect of any one or more drawings
under Financial Letters of Credit.
     “Fixtures” has the meaning stated in the New York Uniform Commercial Code
in effect from time to time.
     “Floating Rate” means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate or the Applicable Margin changes;
provided, that in no event shall the Floating Rate exceed the Highest Lawful
Rate.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.
     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
     “Foreign Subsidiary” means any Subsidiary of Borrower that is organized
under the laws of any jurisdiction other than the United States of America or a
state thereof.

- 12 -



--------------------------------------------------------------------------------



 



     “Fronting Fee” is defined in Section 2.19.4.
     “General Intangibles” has the meaning stated in the New York Uniform
Commercial Code in effect from time to time including, without limitation, all
Costs in Excess of Billings, all contract rights, rights to receive payments of
money, chooses in action, causes of action, judgments, tax refunds and tax
refund claims, patents, trademarks, trade names, copyrights, licenses,
franchises, computer programs, software, goodwill, customer and supplier
contracts, interests in general or limited partnerships, joint ventures or
limited liability companies, reversionary interests in pension and profit
sharing plans and reversionary, beneficial and residual interests in trusts,
leasehold interests in real or personal property, rights to receive rentals of
real or personal property and guarantee and indemnity claims.
     “Guarantors” means collectively all of the Borrower’s Domestic Subsidiaries
that are Material Subsidiaries as of the Restatement Effective Date and any
other Domestic Subsidiary of Borrower that shall become a guarantor hereunder
pursuant to Section 6.23.
     “Guaranty” means that certain Guaranty dated as of the Original Effective
Date executed by the Guarantors in favor of the Agent, for the ratable benefit
of the Lenders, and each guaranty executed pursuant to Section 6.23 hereof, as
each of such may be amended or modified and in effect from time to time.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the principal amount of
the Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow.
     “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade in the applicable jurisdiction), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) obligations
of such Person to purchase or repurchase securities, accounts or other Property
arising out of or in connection with the sale of the same or substantially
similar securities or Property, (vi) Capitalized Lease Obligations,
(vii) Off-Balance Sheet Liabilities, (viii) Net Mark-to-Market Exposure under
Financial Contracts, (ix) reimbursement obligations in respect of Financial
Letters of Credit (but excluding reimbursement obligations in respect of
Performance Letters of Credit) and (x) any other obligation for borrowed money
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such

- 13 -



--------------------------------------------------------------------------------



 



numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
     “Inventory” has the meaning stated in the New York Uniform Commercial Code
in effect from time to time, including, without limitation, all goods held for
sale or lease, or furnished or to be furnished under contracts of service, or
consumed in the applicable party’s business, raw materials, intermediates, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts (to the extent not covered by
purchase money liens of manufacturers), all such goods that have been returned
to or repossessed by or on behalf of the Borrower or a Guarantor, as applicable,
and all such goods released to the Borrower, a Guarantor or to third parties
under trust receipts or similar documents.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than Accounts arising in the
ordinary course of business on terms customary in the trade in the applicable
jurisdiction) or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes, debentures or other securities owned by
such Person; any deposit accounts and certificate of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.
     “Issuer” means BNPP and any other Lender (or any subsidiary or affiliate
designated by or such Lender) that agrees to issue Letters of Credit hereunder,
in each case in its capacity as issuer of Facility LCs hereunder.
     “Issuer LC Agreement” means, with respect to each Issuer, a separate
agreement between such Issuer and the Borrower that is not inconsistent with the
terms of this Agreement and that may specify additional terms and conditions
upon which such Issuer is prepared to issue Facility LCs under this Agreement
(including, without limitation, as to the applicable Fronting Fee and the
maximum aggregate amount of Facility LCs of such Issuer to be outstanding at any
time).
     “LC Fee” is defined in Section 2.19.4.
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount of all Facility LCs outstanding at such
time, plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
     “LC Payment Date” has the meaning specified in Section 2.19.5.
     “Legal Requirements” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rule of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
government or public body or authority, or any subdivision, instrumentality or
agency thereof.

- 14 -



--------------------------------------------------------------------------------



 



     “Lenders” means the lending institutions listed on Annex I of this
Agreement and their respective successors and assigns and the lending
institutions executing a Lender Addendum and their respective successors and
assigns; provided that (a) from and after the 2010 Termination Date, upon the
2010 Lenders being paid all amounts owing to them under this Agreement, the 2010
Lenders shall no longer be Lenders and (b) from and after the 2011 Termination
Date, upon the 2011 Lenders being paid all amounts owing to them under this
Agreement, the 2011 Lenders shall no longer be Lenders. In the event that any
Person is more than one of a 2010 Lender, a 2011 Lender and a 2012 Lender, such
Person shall be deemed to be a separate Lender hereunder in each such capacity.
     “Lender Addendum” means a Lender Addendum, substantially in the form of
Exhibit 2.21, pursuant to which an existing Lender at such time shall have
increased its Commitments or a Person shall have become a Lender and undertaken
new Commitments at such time.
     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
the signature pages hereof or on a Schedule or otherwise selected by such Lender
or the Agent pursuant to Section 2.17.
     “Letter of Credit” of a Person means a letter of credit which is issued
upon the application of such Person or upon which such Person is an account
party or for which such Person is in any way liable.
     “Leverage Ratio” means, on any date, the ratio of Total Debt on such date
to Shaw EBITDA for the Calculation Period ending on or most recently ended prior
to such date.
     “LIBOR” means for any Interest Period for Eurodollar Loans, the per annum
rate of interest determined by the Agent to be the arithmetic mean (rounded
upward, if necessary, to the nearest 1/100th of one percent) of the offered
quotations appearing on Telerate Page 3750 (or if such Telerate page shall not
be available, any successor or similar service selected by the Agent). If none
of such Telerate Page 3750 or any successor or similar service is available,
“LIBOR” applicable to any Interest Period for Eurodollar Loans shall be the per
annum rate (rounded upward, if necessary, to the nearest 1/100th of one percent)
determined by the Agent based upon rates quoted at approximately 10:00 a.m.
(London time) (or as soon thereafter as practicable) on the day two Business
Days prior to the first day of such Interest Period for the offering by the
Agent to leading dealers in the London interbank Dollar market of Dollar
deposits for delivery on the first day of such Interest Period, in immediately
available funds and having a term comparable to such Interest Period and in an
amount comparable to the principal amount of the respective Eurodollar Rate Loan
to which such Interest Period relates. Each determination by the Agent of LIBOR
shall be conclusive and binding, absent manifest error.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

- 15 -



--------------------------------------------------------------------------------



 



     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
     “Loan Documents” means this Agreement, the Collateral Documents, the
Facility LC Applications, any Notes issued pursuant to Section 2.13, all
documents required under Article IV, and all other documents and instruments
executed in connection with this Agreement or the Obligations; provided, that
upon the Collateral Release, the Collateral Documents shall cease to be Loan
Documents (but without limiting the effect of any provision of any Collateral
Document that is expressly stated to survive the termination of such Collateral
Document).
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), prospects or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
Transactions, (iii) the ability of the Borrower and the Guarantors taken as a
whole to perform their respective obligations under the Loan Documents to which
any of them is a party, or (iv) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agent, an Issuer or the Lenders
thereunder.
     “Material Indebtedness” has the meaning specified in Section 7.5.
     “Material Subsidiary” shall mean a Subsidiary of Borrower having:
(i) assets of $5,000,000 or more or (ii) annual operating cash flow of
$1,000,000 or more.
     “Modify” and “Modification” have the meaning specified in Section 2.19.1.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by the Borrower or any Subsidiary to
the Agent with respect to the Mortgaged Property, all in form and substance
reasonably satisfactory to the Agent.
     “Mortgaged Property” shall mean all real properties owned or leased by the
Borrower or any of its Subsidiaries with a market value as defined in the S&P
draft report dated July 31, 2003 in excess of $1,000,000, or if not shown on
such report, then based on the original acquisition cost.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “Net Cash Proceeds” means, with respect to any sale, transfer, assignment
or other disposition of Property (each, an “Asset Sale”) to a Person other than
the Borrower or any of its Subsidiaries, all cash and Cash Equivalent
Investments received by the Borrower or any of its Subsidiaries from such Asset
Sale after payment of, or provision for, all taxes, commissions and other
reasonable out-of-pockets fees and expenses actually incurred in connection
with, and necessary for, any such Asset Sale.

- 16 -



--------------------------------------------------------------------------------



 



     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, and determined in accordance with Agreement Accounting
Principles, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Financial Contracts. “Unrealized losses”
means the fair market value of the cost to such Person of replacing such
Financial Contract as of the date of determination (assuming the Financial
Contract was to be terminated as of that date), and “unrealized profits” means
the fair market value of the gain to such Person of replacing such Financial
Contract as of the date of determination (assuming such Financial Contract was
to be terminated as of that date).
     “Non-Financed Capital Expenditures” means, without duplication, any Capital
Expenditures other than that portion of such Capital Expenditures financed with
(i) operating leases, (ii) Capitalized Leases or (iii) purchase money
Indebtedness permitted under Section 6.11.
     “Non-Recourse Indebtedness” means Indebtedness of any Person in the
Consolidated Group (i) in respect of which neither the Borrower nor any of its
Subsidiaries (other than Special Purpose Subsidiaries) shall have any liability
whatsoever, whether direct or indirect, contingent or otherwise, and (ii) the
provider of which shall have no recourse to any assets of the Borrower or its
Subsidiaries (other than the assets for which such Indebtedness was incurred,
the proceeds (including, without limitation, proceeds from associated contracts
and insurance) of, and improvements, accessories and upgrades to, such assets
and the ownership interests of any Special Purpose Subsidiary that owns, whether
directly or indirectly, such assets), other than Special Purchase Subsidiaries
(as to which recourse of any kind or nature is allowed), each as determined by
the Agent in its reasonable discretion.
     “Non-U.S. Lender” has the meaning specified in Section 3.5(d).
     “Note” means any promissory note issued at the request of a Lender pursuant
to Section 2.13(c) in the form of Exhibit 2.13(d).
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, Swing Line Loans, all Reimbursement Obligations, Rate Hedging
Obligations owing to a Lender or any Affiliate of a Lender, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Borrower and the Guarantors to the Lenders or to any Lender, the Agent,
an Issuer or any indemnified party arising under the Loan Documents.
     “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any so-called
“synthetic lease” transaction (a transaction that is treated as an operating
lease under Agreement Accounting Principles but a Capitalized Lease for federal
income tax purposes) entered into by such Person, or (iii) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause
(iii) Operating Leases.

- 17 -



--------------------------------------------------------------------------------



 



     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Original Effective Date” means April 25, 2005.
     “Other Taxes” has the meaning specified in Section 3.5(b).
     “Outstanding Credit Exposure” means (i) as to any Lender at any time, the
sum of (x) the aggregate principal amount of its Loans outstanding at such time,
plus (y) an amount equal to its Pro Rata Share of the LC Obligations at such
time, and (ii) as to the Swing Line Lender only, at any time, the aggregate
principal amount of outstanding Swing Line Loans at such time.
     “Participants” has the meaning specified in Section 12.2.1.
     “Payment Date” means the last Business Day of each month of February, May,
August and November from and including the Original Effective Date through and
including the applicable Facility Termination Date.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Performance LC Obligation” means, at any time, the sum, without
duplication, of (i) the aggregate undrawn stated amount under all Performance
Letters of Credit outstanding at such time, plus (ii) the aggregate unpaid
amount at such time of all Performance Reimbursement Obligations.
     “Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or as a “commercial letter of credit” or other short-term
self liquidating instrument used to finance the movement of goods that are
collateralized by the underlying shipment under 12 CFR Part 3, Appendix A,
Section 3(b)(3), or in each case under any successor U.S. Comptroller of the
Currency regulation.
     “Performance Reimbursement Obligations” means, at any time, the aggregate
of all obligations of the Borrower then outstanding under Section 2.19 to
reimburse an Issuer for amounts paid by such Issuer in respect of any one or
more drawings under Performance Letters of Credit.
     “Permitted Asset Sale” means any sale of Property permitted by
Section 6.13.
     “Permitted Businesses” means the businesses of Borrower and its
Subsidiaries carried on as of the Restatement Effective Date and any businesses,
services or activities incident or related thereto, and the businesses of the
clients of Borrower and its Subsidiaries.
     “Permitted Business Investments” means:
     (i) loans and other extensions of credit to officers, directors and
employees of Borrower or any Subsidiary for travel, entertainment, moving and
similar expenses or

- 18 -



--------------------------------------------------------------------------------



 



advances made in direct furtherance and in the ordinary course of the business
of Borrower or the Subsidiaries, provided that the aggregate principal amount of
loans and other extensions of credit made pursuant to this clause (i) does not
exceed $1,500,000 at any one time outstanding;
     (ii) Investments in Persons operating Permitted Businesses not to exceed
15% of Borrower’s Consolidated Net Worth, provided that no such Investment shall
be a Permitted Business Investment if such Investment could reasonably be
expected to have a Material Adverse Effect;
     (iii) Loans and other extensions of credit to an officer or employee of
Borrower or a Subsidiary extended in connection with hiring that Person that is
the functional equivalent of a signing bonus and is to be forgiven over time if
said Person continues his or her employment;
     (iv) Investments by Foreign Subsidiaries in other Foreign Subsidiaries;
     (v) Investments by Borrower in Domestic Subsidiaries and Investments by
Domestic Subsidiaries in Borrower; and
     (vi) Investments by Borrower and its Domestic Subsidiaries in Foreign
Subsidiaries, which Investments are effected after the Original Effective Date,
such Investments not to exceed $60,000,000 and, if constituting Indebtedness, to
be evidenced prior to the occurrence of the Collateral Release Event by a
promissory note or other similar document that is pledged to the Agent as
Collateral; and
     (vii) Investments by Subsidiaries in Borrower.
     For purposes of clauses (ii) and (vi) of this definition, the aggregate
amount of an Investment at any time shall be deemed to be equal to (A) the
aggregate amount of cash, together with the aggregate fair market value of
property, loaned, advanced, contributed, transferred or otherwise invested, but
excluding (1) Inventory sold by Borrower or its Subsidiaries to any Foreign
Subsidiary on arms’ length terms in the ordinary course of business, that gives
rise to such Investment, and (2) ordinary course trade payables and receivables,
minus (B) the aggregate amount of dividends, distributions or other payments
received in cash in respect of such Investment; the amount of an Investment
shall not in any event be reduced by reason of any write-off of such Investment
nor increased by any increase in the amount of earnings retained in the Person
in which such Investment is made that have not been dividended, distributed or
otherwise paid out.
     “Permitted Cash Collateral” is defined in Section 6.15(j).
     “Permitted Financial Investments” means the following kinds of instruments:
     (i) receivables arising from the sale of goods and services in the ordinary
course of business of Borrower or any Subsidiaries;

- 19 -



--------------------------------------------------------------------------------



 



     (ii) currency or commodity price hedging agreements, using customary ISDA
swap documentation or comparable documentation, entered into with a Lender for
the purpose of hedging actual exposure on the currency or commodity price risks
of its business and not speculation; and
     (iii) Capital Stock or obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to Borrower or any
Subsidiary.
     “Permitted Liens” means any of the following:
     (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
     (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
     (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (iv) deposits or Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, including, without limitation such deposits or Liens for the benefit
of member insurance companies of the American International Companies (“AIC”) or
their respective Affiliates or such other sureties as may be required from time
to time in the ordinary course of business; further provided that Borrower may
provide any such surety with access to the premises, projects and equipment of
Borrower that are related to the bonding obligations of such surety as necessary
to allow such surety to enforce its rights under and in accordance with
applicable laws; further provided that such access shall not be construed as the
granting of a Lien on, nor shall any Liens granted in favor of such surety
encumber, Inventory, Receivables or Costs in Excess of Billings.
     (v) utility easements, building and zoning restrictions, minor defects or
irregularities in title and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way adversely affect the
marketability of the same or interfere with the use thereof in the business of
the Borrower or its Subsidiaries;
     (vi) judgment and attachment liens not giving rise to a Default or liens
created by or existing from any litigation or legal proceeding that are being
contested in good faith by appropriate proceedings, promptly instituted and
diligently conducted, and for

- 20 -



--------------------------------------------------------------------------------



 



which adequate reserves have been made to the extent required by Agreement
Accounting Principles in respect of a claim, not to exceed $500,000 in the
aggregate;
     (vii) liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback in favor of collecting or payor banks with
respect to money or instruments of the Borrower or any of its Subsidiaries on
deposit with or in possession of such bank, including setoff rights arising in
connection with worldwide consolidated cash management systems;
     (viii) customary set off rights and related financial settlement procedures
under Rate Hedging Obligations entered into for the purpose of hedging and not
for speculation; and
     (ix) to the extent not permitted by clause (iii) above, Liens arising out
of pledges or deposits of cash or Cash Equivalent Investments securing
deductibles, self-insurance, insurance premiums, co-payment, co-insurance,
retentions and similar obligations to providers of insurance in the ordinary
course of business, not to exceed $30,000,000 in the aggregate;
provided, that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Pro Forma Liquidity” means, at any time, Unrestricted cash and Cash
Equivalent Investments of the Borrower and its Subsidiaries at such time plus
the aggregate amount of Revolving Credit Commitments available to be drawn.
     “Projections” means the financial projections (including projected balance
sheets, income statements and cash flow statements) for the Borrower and its
Subsidiaries, together with the assumptions upon which those projections were
based, delivered by the Borrower in connection with the amendment and
restatement of the Existing Facility contemplated hereby for the 2010 through
2012 fiscal years of the Borrower and included in the Confidential Information
Memorandum.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment. If the Commitments have been terminated at
any time that a Pro Rata

- 21 -



--------------------------------------------------------------------------------



 



Share is to be calculated, such calculation shall be made by reference to the
Commitments in effect immediately before giving effect to such termination.
     “Purchasers” has the meaning specified in Section 12.3.1.
     “Qualified Stock” means, with respect to any Person, any common stock of
such Person or a Subsidiary of such Person.
     “Rate Hedging Agreement” means an agreement, device or arrangement entered
into with any Lender or any Affiliate of a Lender providing for payments which
are related to fluctuations of interest rates, exchange rates or forward rates,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants.
     “Rate Hedging Obligation” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Hedging Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement. For purposes hereof,
it is understood that any obligations to any Person arising under a Rate Hedging
Agreement entered into at a time such Person (or an Affiliate thereof) is party
to this Agreement as a Lender shall continue to constitute “Rate Hedging
Obligation” and therefore “Obligations” and “Secured Obligations” hereunder,
notwithstanding that such Person (or its Affiliate) has ceased to be a Lender
party to this Agreement (by assignment of its interests herein or otherwise) at
the time a claim is to be made in respect of such Rate Hedging Agreement.
     “Receivables” means and includes, as to any Person, all of such Person’s
then owned or existing and future acquired or arising (i) Accounts, (ii) rights
to payment evidenced by chattel paper, documents or an instrument, (iii) rights
or claims to receive money that are General Intangibles, (iv) rights or claims
to the payment of money or other forms of consideration of any kind including,
but not limited to, letters of credit and the right to receive payment
thereunder, and all other debts, obligations and liabilities in whatever form
from any Person and guaranties, security and Liens securing payment thereof, and
(v) cash and non-cash proceeds of any of the foregoing.
     “Refunded Swing Line Loans” has the meaning specified in Section 2.1.2(a).
     “Regulations T, U and X” and “Regulations T, U or X” mean the corresponding
regulation of the Board of Governors of the Federal Reserve System as from time
to time in effect and any successor or other regulation or official
interpretation of said Board of Governors, and all official rulings and
interpretations thereunder or thereof.
     “Reimbursement Obligations” means, at any time, the aggregate of all
Financial Reimbursement Obligations and Performance Reimbursement Obligations.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events

- 22 -



--------------------------------------------------------------------------------



 



as to which the PBGC has by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event,
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.
     “Reports” has the meaning specified in Section 9.6.
     “Required Lenders” means (1) Lenders in the aggregate having more than 50%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate Outstanding
Credit Exposure and (2) when used in the context of a Class of Lenders, Lenders
of such Class in the aggregate having more than 50% of the Aggregate Commitment
relating to such Class or, if the Aggregate Commitment has been terminated,
Lenders of such Class in the aggregate holding more than 50% of the aggregate
Outstanding Credit Exposure relating to such Class.
     “Restatement Effective Date” has the meaning specified in the preamble
hereto.
     “Revolving Credit Commitment” means, for each Lender, the obligation of
such Lender to make Revolving Credit Loans, other than Swing Line Loans, to
Borrower in an aggregate amount not exceeding the amount specified on such
Lender’s signature page hereto or on its Lender Addendum or as set forth in any
assignment executed pursuant to Section 12.3.1, as such amount may be modified
from time to time pursuant to the terms hereof.
     “Revolving Credit Loan” means a loan made under Section 2.1, but shall not
include a participation in a Facility LC.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person to a transferee together with the leasing back of such
Property from such transferee by such Person as lessee.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “SEC” means the Securities and Exchange Commission, or any successor
governmental agency or authority performing a similar function.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Obligations” means the Obligations.
     “Security Agreement” means the security and pledge agreement dated as of
the Original Effective Date executed by Borrower and the Guarantors creating
(A) a first and prior lien in favor of the Agent for the ratable benefit of the
Lenders on all of such Persons’ Accounts,

- 23 -



--------------------------------------------------------------------------------



 



Inventory, General Intangibles, the proceeds and products thereof and all other
personal property, including, without limitation, all inter-company notes and
receivables and (B) a first and prior lien in favor of the Agent for the ratable
benefit of the Lenders on, among other Collateral, all of the issued and
outstanding shares of the Borrower’s or such Guarantor’s Domestic Subsidiaries
and 66% of the issued and outstanding shares of the Borrower’s or such
Guarantor’s Foreign Subsidiaries that are owned by the Borrower or a Domestic
Subsidiary, together with any security and pledge agreement to be executed by
the Borrower or any Guarantor and delivered to the Agent pursuant to
Section 6.23 hereof.
     “Shaw EBITDA” means, for any period, EBITDA for the Consolidated Group. In
calculating Shaw EBITDA, (i) for any Acquisition permitted hereunder by Borrower
or a Subsidiary of any Person or assets during a Calculation Period for which
EBITDA is calculated (A) the EBITDA of such Person or assets for the trailing
twelve (12) months immediately preceding the Acquisition shall be included in
the first such calculation with respect to such Person or assets and (B) in any
subsequent calculation, to the extent such Person or asset’s EBITDA is not
consolidated with Borrower’s under Agreement Accounting Principles for a full
Calculation Period, the actual EBITDA of such Person or assets for the most
recent period prior to the time it was acquired by Borrower or a Subsidiary
shall be added to the EBITDA of Borrower to reach a total of a full Calculation
Period’s EBITDA for such Person or assets being a part of the calculation of
Borrower’s EBITDA; and (ii) Shaw EBITDA shall be reduced by EBITDA attributable
to any assets sold during the applicable Calculation Period.
     “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.
     “Special Purpose Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Non-Recourse Indebtedness or to become an owner of
interests in a Person created to conduct the business activities for which such
Indebtedness was incurred, and substantially all the fixed assets of such
Subsidiary or Person are those fixed assets being financed (or to be financed)
in whole or in part by such Indebtedness.
     “Subordination Agreement” means the Intercompany Subordination Agreement
among the Borrower, all Foreign Subsidiaries, all Domestic Subsidiaries and the
Agent dated as of the Original Effective Date.
     “Subsidiary” of a Person means (i) any corporation (other than the Excluded
SPV) more than 50% of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization (other than the
Excluded SPV) more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower. Without limiting the foregoing provisions of this
definition, no Person shall be deemed to be a Subsidiary of the Borrower solely
by reason of FIN 46.

- 24 -



--------------------------------------------------------------------------------



 



     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
     “Supplemental Credit Facility” means any revolving credit facility, term
loan facility, letter of credit facility and/or any combination of any of the
foregoing entered into by the Borrower (other than any such facility entered
into as permitted by Section 6.20(b), (d) or (e) hereof), subject to the
conditions that:
     (i) no such facility shall contain any covenant, representation, warranty,
event of default, mandatory prepayment provision or any other measure of
financial performance that is not included in this Agreement or that would be
more onerous or restrictive on the Borrower or its Subsidiaries than the
analogous provision contained in this Agreement;
     (ii) no such facility shall require the Borrower to make any regularly
scheduled prepayment or amortization or require a reduction of the commitments
under such facility prior to the 2012 Termination Date;
     (iii) each such facility that is secured by assets of the Borrower or any
of its Subsidiaries shall contain a provision for the release thereof that is no
more onerous to the Borrower and its Subsidiaries than the provision set forth
in Section 10.15(b) hereof; and
     (iv) notwithstanding the preceding clause (iii), no such facility shall be
secured by any assets of the Borrower or any of its Subsidiaries after the
Collateral Release has occurred pursuant to Section 10.15(b) hereof.
For purposes hereof, the amount of any Supplemental Credit Facility shall be the
higher of the aggregate amount of extensions of credit thereunder and the
aggregate amount of the commitments to provide extensions of credit thereunder.
     “Swing Line Commitment” means the Swing Line Lender’s obligation to make
Swing Line Loans pursuant to Section 2.1.2.
     “Swing Line Lender” means BNPP in its capacity as provider of the Swing
Line Loans.
     “Swing Line Loan” or “Swing Line Loans” has the meaning specified in
Section 2.1.2.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

- 25 -



--------------------------------------------------------------------------------



 



     “Total Debt” means all Indebtedness (other than in respect of Performance
Letters of Credit) for which the Consolidated Group is obligated or which is
binding on it or any of its Property, whether directly or by means of Contingent
Obligations, determined on a consolidated basis without duplication in
accordance with Agreement Accounting Principles.
     “Transactions” means the amendment and restatement of the Existing Facility
contemplated hereby.
     “Transferee” has the meaning specified in Section 12.4.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Unrestricted” means, with respect to cash and Cash Equivalent Investments,
all cash and Cash Equivalent Investments excluding any amounts thereof that are
subject to a Lien or a reserve on the balance sheet of the Borrower or any of
its Subsidiaries.
     “Westinghouse Entities” means (a) Toshiba Nuclear Holdings (US) Inc., a
Delaware corporation, and (b) Toshiba Nuclear Holdings (UK) Limited, an English
company.
     “Westinghouse Investments” means the acquisition of up to 20.0% of the
issued and outstanding capital stock of each Westinghouse Entity.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (excluding directors’ qualifying shares) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization (other than the Excluded SPV) 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
     2.1 Commitments
     2.1.1 Loan Commitment. From and including the Original Effective Date and
prior to the Facility Termination Date applicable to it, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to (i) make
Loans to the Borrower and (ii) participate in Facility LCs issued upon the
request of the Borrower, provided that, after giving effect to the making of
each such Loan and the issuance of each such Facility LC (in each case
determined after giving effect to any reductions or increases in Commitments
scheduled to occur on the date on which each such Loan is to be made or such
Facility LC is to be issued), (A) such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment and (B) the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Business Day prior to the 2012 Termination Date. All Commitments of the 2010
Lenders shall expire on the 2010 Termination Date, all Commitments of the 2011
Lenders shall expire on the 2011 Termination Date and all Commitments of the
2012 Lenders shall expire on the 2012 Termination Date. For the avoidance of
doubt, to the extent that any Lender qualifies as more than one of a 2010
Lender, 2011 Lender and 2012 Lender, only the Commitments allocated to such
Lender in its capacity as a 2010 Lender, 2011 Lender or 2012 Lender, as
applicable, shall expire on the corresponding Facility Termination Date. Issuers
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.
     2.1.2 Swing Line Commitment
     (a) Subject to the terms and conditions hereof, the Swing Line Lender
agrees at any time and from time to time on and after the Original Effective
Date and prior to the Facility Termination Date applicable to it, to make Swing
Line loans (each, a “Swing Line Loan” and collectively, the “Swing Line Loans”)
to the Borrower in an aggregate principal amount at any one time outstanding not
to exceed $25,000,000, which Swing Line Loans (i) shall be made and maintained
pursuant to one or more Advances comprised of Floating Rate Advances and which
shall not be entitled to be converted into Eurodollar Advances, (ii) shall be
made in the minimum amount of $1,000,000 (or if less, in the aggregate amount of
the remaining unused portion of the Aggregate Commitment), and (iii) may be
repaid and, so long as no Default or Unmatured Default exists hereunder,
reborrowed, at the option of the Borrower, in accordance with the provisions
hereof. Swing Line Loans shall constitute “Loans” for all purposes hereunder,
except they shall be held by the Swing Line Lender (subject to Section 2.1.2(b)
below) and, only for purposes of calculating the commitment fee under
Section 2.5, shall not be considered a utilization of the Commitment of any
Lender hereunder. Notwithstanding the foregoing, the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment at any time.
     (b) If any Swing Line Loan is not repaid when due, the Swing Line Lender
shall give notice to the Agent to request each Lender, including the Swing Line
Lender, to make a Loan as a Floating Rate Advance in an amount equal to the
product of such Lender’s Pro Rata Share times the outstanding principal balance
of such Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given; provided that the provision of this subsection

- 27 -



--------------------------------------------------------------------------------



 



shall not affect the obligation of the Borrower to prepay Swing Line Loans in
accordance with Section 2.2. Each Lender shall make the proceeds of such Loan
available to the Agent for the account of the Swing Line Lender on the next
Business Day following such request, in immediately available funds. The
proceeds of such Loans shall be immediately applied to repay the Refunded Swing
Line Loan.
     (c) At any time before or after a Default or Unmatured Default, if the
Commitments of the Lenders of any Class shall have expired or be terminated
while any Swing Line Loan is outstanding, each Relevant Lender (as defined
below), at the sole option of the Swing Line Lender, shall either
(A) notwithstanding the expiration or termination of the Commitments, make a
Loan as a Floating Rate Advance, which such Loan shall be deemed a “Loan” for
all purposes of this Agreement and the other Loan Documents, or (B) be deemed,
without further action by any Person, to have purchased from the Swing Line
Lender a participation in such Swing Line Loan, in either case in an amount
equal to the product of such Lender’s Pro Rata Share times the outstanding
principal balance of such Swing Line Loan. The Agent shall notify each such
Lender of the amount of such Loan or participation, and such Lender will
transfer to the Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Loan or participation. For purposes hereof, (i) “Relevant Lender” shall
mean, in connection with any termination or expiration of Commitments, (x) if
such expiration or termination occurs pursuant to Section 2.1.1 and after giving
effect thereto the Aggregate Outstanding Credit Exposure does not exceed the
Aggregate Commitment, each Lender holding a Commitment after giving effect to
such expiration or termination and (y) otherwise, each Lender holding a
Commitment immediately before giving effect to such expiration or termination
and (ii) the Pro Rata Shares of the Relevant Lenders shall be calculated as if
the Aggregate Commitment were equal to the sum of the Commitments of the
Relevant Lenders as in effect immediately prior to such termination or
expiration.
     (d) If any such Lender shall not have so made its Loan or its percentage
participation available to the Agent pursuant to this Section 2.1.2, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (i) the Federal Funds Effective Rate for such
day for the first three days and thereafter the interest rate applicable to the
Loan, and (ii) the Highest Lawful Rate. Whenever, at any time after the Agent
has received from any Lender such Lender’s Loan or participating interest in a
Swing Line Loan, the Agent receives any payment on account thereof, the Agent
will pay to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Loan or participating interest was outstanding and funded),
which payment shall be subject to repayment by such Lender if such payment
received by the Agent is required to be returned. Each Revolving Credit Lender’s
obligation to make the Loans or purchase such participating interests pursuant
to this Section 2.1.2 shall be absolute and unconditional and shall not be
affected by

- 28 -



--------------------------------------------------------------------------------



 



any circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swing Line Lender, the Agent or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or an Unmatured
Default or the termination of the Commitments; (C) the occurrence of any
Material Adverse Effect; (D) any breach of this Agreement by the Borrower or any
other Lender; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Each Swing Line Loan, once so
participated by any Lender, shall cease to be a Swing Line Loan with respect to
that amount for purposes of this Agreement, but shall continue to be a Loan.
     2.2 Required Payments, Termination. The Borrower shall make the following
mandatory payments:
     (a) (i) All Loans, all outstanding Reimbursement Obligations and all other
unpaid Obligations owing to the 2010 Lenders shall be paid in full by the
Borrower on the 2010 Termination Date, (ii) all Loans, all outstanding
Reimbursement Obligations and all other unpaid Obligations owing to the 2011
Lenders shall be paid in full by the Borrower on the 2011 Termination Date,
(iii) all Loans, all outstanding Reimbursement Obligations and all other unpaid
Obligations owing to the 2012 Lenders shall be paid in full by the Borrower on
the 2012 Termination Date, in each case except to the extent that such
Obligations are expressly required hereby to be paid on an earlier date.
     (b) Subject to Section 2.2(a), each Swing Line Loan shall be paid in full
on the fifth Business Day from the date such Swing Line Loan was made by the
Swing Line Lender.
     (c) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, (i) the Aggregate Outstanding Credit Exposure shall
not exceed the Aggregate Commitment and (ii) (x) at no time prior to the 2010
Termination Date may the sum of the aggregate undrawn stated amount of all
outstanding Facility LCs that expire after the fifth Business Day prior to the
2010 Termination Date plus the aggregate amount of the 2011 Lenders’ and 2012
Lenders’ Pro Rata Shares of all Loans (including Swing Line Loans) exceed the
aggregate amount of the Commitments of all of the 2011 Lenders and 2012 Lenders
(any such excess constituting a “2010 Funding Excess”) and (y) at no time prior
to the 2011 Termination Date may the sum of the aggregate undrawn stated amount
of all outstanding Facility LCs that expire after the fifth Business Day prior
to the 2011 Termination Date plus the aggregate amount of the 2012 Lenders’ Pro
Rata Shares of all Loans (including Swing Line Loans) exceed the aggregate
amount of the Commitments of all of the 2012 Lenders (any such excess
constituting a “2011 Funding Excess”). The Lenders shall never be required to
make any Advance or

- 29 -



--------------------------------------------------------------------------------



 



issue or participate in any Facility LC, and the Swing Line Lender shall never
be required to make any Swing Line Loan, that would cause the Aggregate
Outstanding Credit Exposure to exceed the Aggregate Commitment, and no Lender
shall be required to make any Advance or issue or participate in any Facility LC
that would cause such Lender’s Outstanding Credit Exposure to exceed its
individual, total Commitment. If the Aggregate Outstanding Credit Exposure
exceeds the Aggregate Commitment or if there is a 2010 Funding Excess or a 2011
Funding Excess, the Borrower shall in each case, within 60 days after the
earlier of (x) receiving written notice thereof from the Agent or (y) actual
knowledge of such deficiency by an officer of the Borrower, repay the principal
of the Revolving Credit Loans in an amount equal to such excess, in each case as
applicable. If after giving effect to any such principal repayment there shall
be in existence a Collateral Shortfall Amount, Borrower shall immediately pay to
the Agent such Collateral Shortfall Amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account.
     (d) The Borrower shall prepay the Swing Line Loans, or if the Swing Line
Loans have been repaid in full, prepay the Revolving Credit Loans, by an amount
equal to:
     (i) 100% of the Debt Incurrence Proceeds that the Borrower or any of its
Subsidiaries receives from each Debt Incurrence after the Original Effective
Date upon receipt of such Debt Incurrence Proceeds;
     (ii) the total amount of any insurance proceeds or condemnation award
received by the Borrower or any of its Subsidiaries in excess of $5,000,000 by
reason of theft, loss, physical destruction or damage, condemnation or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries if such insurance proceeds are not applied or contractually
committed to rebuild, restore or replace the damaged or destroyed property
within 180 days of the receipt thereof;
     (iii) upon the sale of either (x) any asset other than Permitted Asset
Sales or (y) any stock in any of the Borrower’s Subsidiaries allowed under
Section 6.13(e), in each case for $5,000,000 or more in cash proceeds, the
entire amount of the Net Cash Proceeds resulting therefrom, provided that,
notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment under this clause (iii) to the extent that (A) the Borrower advises
the Agent at the time of the relevant sale that it intends to use such cash
proceeds to finance one or more Acquisitions permitted under Section 6.24 or
otherwise to reinvest the proceeds thereof into the business of the Borrower and
its Subsidiaries within one year of receipt of such proceeds and (B) such cash
proceeds are in fact so applied to such Acquisitions permitted under
Section 6.24 or reinvested within one year of such sale. Any non-cash proceeds
received from such sale prior to the occurrence of the Collateral Release Event
shall be pledged as additional Collateral.

- 30 -



--------------------------------------------------------------------------------



 



     2.3 Ratable Loans. Each Advance hereunder, other than Advance of Swing Line
Loans, shall consist of Loans made from the several Lenders ratably according to
their Pro Rata Shares.
     2.4 Types of Advances. The Advances (other than Advances made in respect of
a Swing Line Loan which must be Floating Rate Advances) may be Floating Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Section 2.8 and Section 2.9.
     2.5 Commitment Fee, Reductions in Aggregate Commitment.
     (a) The Borrower agrees to pay to the Agent for the account of each Lender
according to its Pro Rata Share a commitment fee at a per annum rate equal to
the Applicable Fee Rate on the average daily excess of the Aggregate Commitment
over the Aggregate Outstanding Credit Exposure (other than Swing Line Loans)
from the Restatement Effective Date to and including the Facility Termination
Date applicable to such Lender, payable quarterly in arrears on each Payment
Date hereafter and on such Facility Termination Date.
     (b) The Borrower may permanently reduce the Aggregate Commitment in whole
or in part by reducing the Aggregate Facility LC Commitment in integral
multiples of $5,000,000, upon at least three Business Day’s prior written notice
to the Agent, which notice shall specify the amount of any such reduction,
provided, however, that (i) the amount of the Aggregate Commitment may not be
reduced below the Aggregate Outstanding Credit Exposure and (ii) the Aggregate
Facility LC Commitment shall not be reduced below the amount of the LC
Obligations. All accrued commitment fees shall be payable on the effective date
of any termination of the obligations of the Lenders to make Credit Extensions
hereunder. The Aggregate Commitment and the Aggregate Facility LC Commitment
shall each be automatically reduced (x) in the case of the 2010 Lenders, on the
2010 Termination Date by the aggregate amount of the Commitments of all of the
2010 Lenders and (y) in the case of the 2011 Lenders, on the 2011 Termination
Date by the aggregate amount of the Commitments of all of the 2011 Lenders.
     2.6 Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $2,500,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance other than those constituting Swing
Line Loans, shall be in the minimum amount of $2,500,000 (and in multiples of
$500,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the remaining unused portion of the aggregate
Revolving Credit Commitments at such time.
     2.7 Optional Principal Payments. The Borrower may from time to time pay or
prepay, without penalty or premium, all outstanding Floating Rate Advances, or,
in a minimum aggregate amount of $2,500,000 or any integral multiple of $500,000
in excess thereof, any portion of the outstanding Floating Rate Advances after
giving notice to the Agent of such prepayment no later than 1:00 p.m. New York
time one Business Day prior to such prepayment. The Borrower may from time to
time pay or prepay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding

- 31 -



--------------------------------------------------------------------------------



 



Eurodollar Advances, or, in a minimum aggregate amount of $2,500,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Eurodollar Advances after giving notice to the Agent of such prepayment no later
than 1:00 p.m. New York time three Business Days prior to such prepayment.
     2.8 Method of Selecting Types and Interest Periods for New Advances.
     2.8.1 Loans. The Borrower shall select the Type of Advance and, in the case
of each Eurodollar Advance, the Interest Period applicable thereto from time to
time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 10:00 a.m. New York time on the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:
     (a) the Borrowing Date, which shall be a Business Day, of such Advance,
     (b) the aggregate amount of such Advance,
     (c) the Type of Advance selected, and
     (d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
The Agent shall promptly notify each Lender of the receipt of a Borrowing
Notice. Not later than 12:00 p.m. New York time on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
New York, New York to the Agent at its address specified pursuant to
Article XIII. The Agent will make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address. The Borrower shall
be entitled to have a maximum of five separate Eurodollar Advances hereunder for
all Loans outstanding at any one time.
     2.8.2 Swing Line Loans. Whenever the Borrower requires an Advance under the
Swing Line Loans, it shall give written notice thereof (or telephonic notice
promptly confirmed in writing) to the Swing Line Lender not later than
11:00 a.m. New York, New York time on the date of such Advance. Each notice
shall be irrevocable and shall specify the aggregate principal amount of such
Advance and the Borrowing Date of such Advance (which shall be a Business Day).
No later than 12:00 p.m. New York, New York time on the requested date, the
Swing Line Lender shall make available to the Borrower in immediately available
funds the amount of such Advance at the Borrower’s general deposit account
maintained with the Swing Line Lender, or as otherwise directed by the Borrower.
     2.9 Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.2 or Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (a) such

- 32 -



--------------------------------------------------------------------------------



 



Eurodollar Advance is or was repaid in accordance with Section 2.7 or (b) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. New York time at least three Business Days prior to the date of the
requested conversion or continuation, specifying:
     (i) the requested date, which shall be a Business Day, of such conversion
or continuation,
     (ii) the aggregate amount and Type of the Advance which is to be converted
or continued, and
     (iii) the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.
Advances under the Swing Line Loan shall at all times remain Floating Rate
Advances, and may not be converted into Eurodollar Advances.
     2.10 Change in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance (and on
which date, if a conversion has occurred, the Eurodollar Rate is charged), at a
rate per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate or
Applicable Margin, as applicable. Each Eurodollar Advance shall bear interest on
the outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to the last day of such Interest Period at
the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower’s selections under Section 2.8 and Section 2.9
and otherwise in accordance with the terms hereof. Changes in the rate of
interest on that portion of any Advance maintained as a Eurodollar Advance will
take effect simultaneously with each change in the Applicable Margin regardless
of whether such date falls during an existing Interest Period. No Interest
Period for any Eurodollar Advance held by any Lender may begin before and end
after the applicable Facility Termination Date for such Lender.
     2.11 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8 or Section 2.9, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
Upon the

- 33 -



--------------------------------------------------------------------------------



 



occurrence and during the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest, after as well as
before judgment, for the remainder of the applicable Interest Period at the
lesser of (x) the Eurodollar Rate calculated by adding the Applicable Margin for
Level V (as set forth on the Pricing Schedule) plus 2% per annum and (y) the
Highest Lawful Rate, (ii) each Floating Rate Advance shall bear interest, after
as well as before judgment, at a rate per annum equal to the lesser of (x) the
Floating Rate calculated by adding the Applicable Margin for Level V plus 2% per
annum and (y) the Highest Lawful Rate and (iii) the LC Fee shall be calculated
by using the Applicable Margin for Level V increased by 2% per annum, provided
that, during the continuance of a Default under Section 7.6 or Section 7.7, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Agent or any
Lender. Default interest shall be payable on demand.
     2.12 Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the following address: BNP Paribas New York, ABA #026007689
(CHIPS: 768), favor BNP Paribas San Francisco (BNPAUS6S), A/C 521 315 434 01,
Ref: The Shaw Group, Attention: San Francisco Loan Operations (or by wire
transfer to the Agent in accordance with Agent’s written instructions), or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (local time) on the date when due and shall (except in the
case of Reimbursement Obligations for which an Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of the Borrower maintained with BNPP for each payment of
principal, interest, Reimbursement Obligations and fees as it becomes due
hereunder. Each reference to the Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to an Issuer, in the case of payments
required to be made by the Borrower to an Issuer pursuant to Section 2.19.6.
     2.13 Noteless Agreement, Evidence of Indebtedness.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time,

- 34 -



--------------------------------------------------------------------------------



 



and (iv) the amount of any sum received by the Agent hereunder from the Borrower
and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
Section 2.13(a) and Section 2.13(b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded, provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a promissory note
(a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the form of
Exhibit 2.13(d) attached hereto. Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in Section 2.13(a) and Section 2.13(b) above.
     2.14 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation of each telephonic notice signed by an
Authorized Officer of the Borrower. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.
     2.15 Interest Payment Dates, Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Original Effective Date, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable in
arrears on the last day of its applicable Interest Period, on any date on which
the Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period, and upon any prepayment.
Interest on Floating Rate Advances shall be calculated for actual days elapsed
on the basis of a 365/366-day year. Interest on Eurodollar Advances, commitment
fees and LC Fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made

- 35 -



--------------------------------------------------------------------------------



 



on the next succeeding Business Day and, in the case of a principal payment,
such extension of time shall be included in computing interest in connection
with such payment. Notwithstanding the foregoing, the Borrower will pay to the
Agent, for the account of each Lender, interest at the applicable rate in
accordance with Section 2.11.
     2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Commitment increase
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. Promptly after notice from an Issuer, the Agent will
notify each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
     2.17 Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and an Issuer may book the Facility LCs at
any Lending Installation selected by such Lender or such Issuer, as the case may
be, and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or each Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and each Issuer may, by written
notice to the Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.
     2.18 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the time and date on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
     2.19 Facility LCs.
     2.19.1 Issuance. The parties hereto acknowledge that on and after the
Original Effective Date the Existing Facility LCs shall be Facility LCs issued
by an Issuer pursuant to this Agreement. Facility LCs issued hereunder may be
issued in any Agreed Currency. Each Issuer hereby agrees, on the terms and
conditions set forth in this Agreement and the applicable Issuer LC Agreement,
if any, to issue Financial Letters of

- 36 -



--------------------------------------------------------------------------------



 



Credit and Performance Letters of Credit (each, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify” and
each such action, a “Modification”), from time to time from and including the
Original Effective Date and prior to the fifteenth Business Day prior to the
2012 Termination Date upon the request of the Borrower; subject to the
conditions that, immediately after each such Facility LC is issued or Modified
and after giving effect to any reductions or increases in Commitments and
Outstanding Credit Exposures scheduled to occur on the date on which each such
Facility LC is issued or Modified, (i) the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitment and (ii) (x) at no time prior to the
2010 Termination Date may the sum of the aggregate undrawn stated amount of all
outstanding Facility LCs that expire after the fifth Business Day prior to the
2010 Termination Date plus the aggregate amount of the 2011 Lenders’ and 2012
Lenders’ Pro Rata Shares of all Loans (including Swing Line Loans) exceed the
aggregate amount of the Commitments of all of the 2011 Lenders and 2012 Lenders
and (y) at no time prior to the 2011 Termination Date may the sum of the
aggregate undrawn stated amount of all outstanding Facility LCs that expire
after the fifth Business Day prior to the 2011 Termination Date plus the
aggregate amount of the 2012 Lenders’ Pro Rata Shares of all Loans (including
Swing Line Loans) exceed the aggregate amount of the Commitments of all of the
2012 Lenders. No Facility LC issued on or after the Original Effective Date
shall have an expiry date later than the fifth Business Day prior to the 2012
Termination Date.
     2.19.2 Participations. Immediately upon the issuance or Modification by an
Issuer of a Facility LC in accordance with this Section 2.19, such Issuer shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such Issuer, an undivided interest and participation in such
Facility LC (and each Modification thereof and the related LC Obligations in
proportion to its Pro Rata Share), the Obligations of the Borrower in respect
thereof, and the liability of such Issuer thereunder, in an amount equal to such
Lender’s Pro Rata Share of the full amount of such Facility LC.
     2.19.3 Notice. Subject to Section 2.19.1, the Borrower shall give the
applicable Issuer and the Agent, notice prior to 10:00 a.m. New York, New York
time at least five Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
Issuer shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by such Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to such Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this

- 37 -



--------------------------------------------------------------------------------



 



Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.
     2.19.4 LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a fee on
the amount of each Facility LC available for drawing at a per annum rate equal
to the Applicable LC Fee Rate, such fee to be payable in quarterly arrears to
the Agent for the ratable benefit of the Lenders (including each Issuer), plus
(without duplication of the fees provided for in connection with the Fronting
Fee (as defined below)), documentation and processing charges and other standard
costs of issuance (such fee an “LC Fee”). The Borrower shall also pay to each
Issuer for its own account (a) quarterly in arrears, a fronting fee (the
“Fronting Fee”) at a rate per annum equal to .125% per annum (or as otherwise
agreed in the applicable Issuer LC Agreement, if any) on the amount of each
Facility LC issued by such Issuer available for drawing, and (b) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with such Issuer’s standard schedule for such
charges as in effect from time to time with respect to the issuance, amendment,
cancellation, negotiation or transfer of each Letter of Credit and each drawing
made thereunder. For purposes of calculating the LC Fee and Fronting Fees
hereunder, the face amount of each Facility LC made in an Agreed Currency other
than Dollars shall be at any time the Dollar Amount of such Facility LC as
determined on the most recent Computation Date with respect to such Facility LC.
     2.19.5 Administration, Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable Issuer shall notify the Agent and the Agent shall promptly notify
the Borrower and each other Lender as to the amount to be paid by such Issuer as
a result of such demand and the proposed payment date (the “LC Payment Date”).
The responsibility of each Issuer to the Borrower and each Lender shall be only
to determine that the documents (including each demand for payment) delivered
under each Facility LC issued by such Issuer in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs issued by it as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such Issuer on demand for (a) such Lender’s Pro Rata Share of the
Dollar Amount of each payment made by such Issuer under each Facility LC (such
Dollar Amount to be determined at the time of such payment by such Issuer) to
the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6 below, plus (b) interest on the foregoing amount to be reimbursed
by such Lender, for each day from the date of such Issuer’s demand for such
reimbursement (or, if such demand is made after 10:00 a.m. New York, New York
time on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

- 38 -



--------------------------------------------------------------------------------



 



     2.19.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer on or before the applicable
LC Payment Date for the Dollar Amount to be paid by such Issuer upon any drawing
under any Facility LC such Dollar Amount to be determined at the time of such
payment by such Issuer, without presentment, demand, protest or other
formalities of any kind, in the currency in which such Facility LC was issued;
provided that neither the Borrower nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrower or such Lender to the extent, but only to the extent, caused by (a) the
willful misconduct or gross negligence of such Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (b) such Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. All outstanding Reimbursement
Obligations not paid in full on the applicable LC Payment Date shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate applicable to Floating Rate Advances for such
day. Each Issuer will pay to each Lender ratably in accordance with its Pro Rata
Share the Dollar Amount of all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such Issuer, but only to the extent such
Lender has made payment to such Issuer in respect of such Facility LC pursuant
to Section 2.19.5. Subject to the terms and conditions of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.
     2.19.7 Obligations Absolute. The Borrower’s obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuer, any Lender or any beneficiary
of a Facility LC. The Borrower further agrees with each Issuer and each Lender
that the Issuers and the Lenders shall not be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Facility LC shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. No Issuer shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any Issuer or any Lender under or in connection with
each Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Borrower and shall
not put any Issuer or any Lender under any liability to the Borrower. Nothing in
this Section 2.19.7 is intended to limit the right of the Borrower to make a
claim against any Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19.6.

- 39 -



--------------------------------------------------------------------------------



 



     2.19.8 Actions of Issuer. Each Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such Issuer. Each Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.19, each
Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.
     2.19.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, such Issuer or the
Agent may incur (or which may be claimed against such Lender, such Issuer or the
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
such Issuer may incur by reason of or in connection with (a) the failure of any
other Lender to fulfill or comply with its obligations to such Issuer hereunder
(but nothing herein contained shall affect any rights the Borrower may have
against any defaulting Lender) or (b) by reason of or on account of such Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
Issuer, evidencing the appointment of such successor Beneficiary, provided that
the Borrower shall not be required to indemnify any Lender, any Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of any Issuer or (ii) any Issuer’s failure to pay under any Facility
LC after the presentation to it of a request strictly complying with the terms
and conditions of such Facility LC. Nothing in this Section 2.19.9 is intended
to limit the obligations of the Borrower under any other provision of this
Agreement.
     2.19.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share (determined at the time such indemnity is sought),
indemnify each Issuer, its affiliates and their respective directors, officers,
agents and employees (to the extent not reimbursed by the Borrower) against any
cost, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitees’
gross negligence or willful misconduct or such Issuer’s

- 40 -



--------------------------------------------------------------------------------



 



failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.
     2.19.11 Facility LC Collateral Account. The Borrower agrees that it will,
upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to any Issuer or the Lenders in respect of any Facility LC, maintain a
special interest bearing collateral account pursuant to arrangements
satisfactory to the Agent (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article III, in the name of the
Borrower but under the sole dominion and control of the Agent, for the benefit
of the Lenders and in which such Borrower shall have no interest other than as
set forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Agent, on behalf of and for the ratable benefit of the Lenders and the Issuers,
a security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. Nothing in this Section 2.19.11 shall either obligate the Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by
Section 8.1.
     2.19.12 Rights as a Lender. In its capacity as a Lender, an Issuer shall
have the same rights and obligations as any other Lender.
     2.19.13 Agreed Currency Provisions. The Agent will determine the Dollar
Amount of the LC Obligations as of (a) the date five Business Days prior to the
proposed date of issuance or Modification and (b) on and as of the last Business
Day of each fiscal quarter of the Borrower and on any other Business Day at the
Agent’s reasonable discretion or upon instruction by the Required Lenders. Each
day upon or as of which the Agent determines Dollar Amounts as described in the
preceding clauses (a) and (b) is herein described as a “Computation Date”. If at
any time the Dollar Amount of the sum of the aggregate principal amount of all
outstanding LC Obligations (calculated, with respect to those LC Obligations
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date) exceeds the Aggregate Facility LC Commitment at any time, the
Borrower shall immediately make deposits to the Facility LC Collateral Account
to the extent of the Collateral Shortfall Amount.
     2.19.14 Termination and Re-allocation of Facility LC Participations on
Fifth Business Day prior to the 2010 Termination Date or 2011 Termination Date.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, on the fifth Business Day prior to (x) the 2010 Termination
Date, in the case of the 2010 Lenders and (y) the 2011 Termination Date, in the
case of the 2011 Lenders, the respective interests and participations of the
2010 Lenders and 2011 Lenders in the Facility LCs outstanding as at the fifth
Business Day prior to the 2010 Termination Date or 2011 Termination Date, as the
case may be, shall automatically terminate and (i) from and after the fifth
Business Day prior to the 2010 Termination Date or 2011 Termination

- 41 -



--------------------------------------------------------------------------------



 



Date, as applicable, the 2010 Lenders and 2011 Lenders shall have no liability
arising from, relating to, in connection with or otherwise in respect of, such
interests and participations or any Facility LCs, and (ii) such interests and
participations in outstanding Facility LCs shall thereupon automatically and
without further action be re-allocated to the extent necessary such that the
interests and participations in such Facility LCs shall be held by the remaining
Lenders ratably in proportion to their respective Pro Rata Shares (determined
after giving effect to the termination of the interests and participations of
the 2010 Lenders and 2011 Lenders on the fifth Business Day prior to the
applicable Facility Termination Date, with all such terminations of interests
and participations being treated as reductions in Commitments solely for the
purposes of this calculation).
     2.20 Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, Section 3.2 or Section 3.5 to make any additional payment to any
Lender or if any Lender’s obligation to make or continue, or to convert Floating
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3 or if any Lender shall become a Defaulting Lender (any Lender so
affected or becoming a Defaulting Lender, an “Affected Lender”), the Borrower
may elect, with the consent of the Issuers and the Swing Line Lender (each
consent not to be unreasonably withheld), if such amounts continue to be
charged, such suspension is still effective or such Lender continues to be a
Defaulting Lender, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Unmatured Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (a) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an assignment substantially in the form of
Exhibit 12.3.1 and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Affected Lender which as to the Affected Lender
shall be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (b) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Section 3.1, Section 3.2
and Section 3.5.
     2.21 Increase of the Commitments.
     (a) Subject to Section 2.21(b) below, the amount of the Aggregate Facility
LC Commitment may be increased up to an amount (immediately after giving effect
to such increase) not to exceed the difference of (x) $1,614,000,000 minus
(y) the Aggregate Facility LC Commitment on the Restatement Effective Date minus
(z) the aggregate amount of all outstanding Supplemental Credit Facilities
permitted by Section 6.11(p), at the request of the Borrower from time to time
as follows: (i) the Borrower shall designate one or more financial institutions
acceptable to the Agent (which acceptance will not be unreasonably withheld), to
assume Facility LC Commitments in an aggregate amount equal to the amount of
such increase and (ii) on the date that such increase becomes effective,
Revolving Credit Loans shall be repaid and/or borrowed to the extent necessary
such that they shall be held by the Lenders ratably in proportion to their
respective Pro Rata Shares (determined after giving effect to such
designations). In the event of the designation by the Borrower of a financial
institution pursuant to clause (i) of the

- 42 -



--------------------------------------------------------------------------------



 



preceding sentence (each financial institution being so designated being
referred to herein as an “Assuming Lender”), and subject to the execution and
delivery to the Agent by the Borrower and such Assuming Lender of documentation
satisfactory to the Agent in its reasonable discretion to effect such
designation: (x) such Assuming Lender shall become (or, if such Assuming Lender
was theretofore a Lender shall continue as) a Lender having a Facility LC
Commitment equal to the amount of such increase allocated to such Assuming
Lender in such designation (plus, if such Assuming Lender was theretofore a
Lender, the amount of the Facility LC Commitment held by such Assuming Lender
immediately prior to such designation) and (y) the participations in outstanding
Facility LCs and Reimbursement Obligations shall thereupon automatically and
without further action be re-allocated all to the extent necessary such that the
participations in such Facility LCs and Reimbursement Obligations shall be held
by the Lenders ratably in proportion to their respective Pro Rata Shares
(determined after giving effect to such designations). In no event shall any
Lender be required to become an Assuming Lender.
     (b) The Borrower shall furnish to the Agent, each in form and substance
satisfactory to the Agent and to the extent required by the title insurance
company: (i) evidence that any amendment to the Mortgages to reflect the
increase in Commitments pursuant to the Lender Addenda shall have been made,
within 30 days after the date of such increase in Commitments and (ii) evidence
satisfactory to the Agent that date down endorsements or the functional
equivalent thereof, current to the date of the amendments to the Mortgages that
reflect the increase in Commitments pursuant to the Lender Addenda, are issued
in connection with each of the existing Mortgage Policies issued, within 60 days
after the date of such increase in Commitments; provided that the Agent shall be
able to grant extensions in its sole discretion for the date down endorsements
or functional equivalent thereof for the Mortgages. The failure of the Borrower
to furnish any document in clauses (i) and (ii) above within the time frames
noted above shall constitute a Default under the Credit Agreement and any other
Loan Document.
     (c) Each increase in the Aggregate Facility LC Commitment pursuant to
Section 2.21(a) shall automatically and simultaneously increase the Aggregate
Commitment by the same amount.
     2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Sections 2.5 and 2.19.4, or as otherwise
accruing under this Agreement;
     (b) in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.2), such Defaulting Lender shall be deemed to have
taken or withheld the same such action as the Lenders holding a majority of the
Pro Rata Shares (calculated without regard to the Commitments and Pro Rata
Shares of Defaulting Lenders) shall have taken or withheld, as the case may be,
provided that any waiver,

- 43 -



--------------------------------------------------------------------------------



 



amendment or modification requiring the consent of all Lenders or each affected
Lender (x) pursuant to Section 8.2(a)(i), (ii) or (iv) or (y) which affects such
Defaulting Lender differently than other Lenders shall require the consent of
such Defaulting Lender;
     (c) if any Outstanding Credit Exposure exists at the time a Lender becomes
a Defaulting Lender then:
     (i) all or any part of such Lender’s Outstanding Credit Exposure in respect
of LC Obligations and Swing Line Loans shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that (x) the sum of all non-Defaulting Lenders’ Outstanding
Credit Exposure (after giving effect to such reallocation) does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.2 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent cash collateralize such Defaulting Lender’s Outstanding
Credit Exposure in respect of LC Obligations and Swing Line Loans, if any,
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8.1(a) for so long as
such Defaulting Lender’s Outstanding Credit Exposure is outstanding (for the
purposes of this clause (ii), any such Outstanding Credit Exposure in respect of
Swing Line Loans will be added to “LC Obligations” pursuant to clause (i) of
Section 8.1(a));
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Outstanding Credit Exposure in respect of LC Obligations and Swing Line
Loans pursuant to Section 2.22(c)(ii), the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 2.19.4 with respect to
such cash collateralized Outstanding Credit Exposure so long as such Outstanding
Credit Exposure is cash collateralized;
     (iv) if the Outstanding Credit Exposure in respect of LC Obligations and
Swing Line Loans, of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(c)(i), then the fees payable to the Lenders pursuant to Section 2.5
and Section 2.19.4 shall be adjusted ratably in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and
     (v) if any Defaulting Lender’s Outstanding Credit Exposure in respect of LC
Obligations and Swing Line Loans is neither cash collateralized nor reallocated
pursuant to Section 2.22(c)(i) or (ii), then, without prejudice to any rights or
remedies of any Issuer or Lender hereunder, all commitment fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such
Outstanding Credit Exposure in respect of LC Obligations and Swing Line Loans,
if any,) and LC Fees payable under Section 2.19.4 with respect to such
Defaulting Lender’s Outstanding Credit Exposure in respect of LC

- 44 -



--------------------------------------------------------------------------------



 



Obligations and Swing Line Loans, if any, shall be payable to such Issuer until
such Outstanding Credit Exposure is cash collateralized and/or reallocated;
     (d) so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no Issuer shall be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c)(ii), and participating interests in any such
newly issued or increased Facility LC or newly made Swing Line Loan shall be
allocated among the non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and Defaulting Lenders shall not participate therein); and
     (e) The Borrower shall not be required to (i) reimburse any Defaulting
Lender pursuant to Section 9.6(a) or otherwise for any costs, charges or
expenses paid or incurred by such Lender in connection with any dispute over or
with respect to such Lender’s status as a Defaulting Lender or (ii) indemnify
any Defaulting Lender pursuant to Section 2.19.9 or Section 9.6(b) to the extent
that such indemnification obligation relates to such Lender’s status as a
Defaulting Lender.
In the event that the Agent, the Borrower, the Issuers and the Swing Line Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (x) the Outstanding Credit
Exposure of the Lenders in respect of LC Obligations and Swing Line Loans shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share,
(y) all cash collateral provided by the Borrower under Section 2.22(c)(ii) shall
be returned to it and (z) the Borrower shall no longer be required to provide
cash collateral under Section 2.22(c)(ii) unless and until the circumstances
described therein requiring such cash collateral thereafter occur.
ARTICLE III
YIELD PROTECTION; TAXES
     3.1 Yield Protection.
     (a) If any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
     (i) subjects any Lender or any applicable Lending Installation or any
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with

- 45 -



--------------------------------------------------------------------------------



 



respect to Excluded Taxes) to any Lender or any Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or any Issuer of
making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or any Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or any Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such Issuer, as the case may be, of making or
maintaining its Eurodollar Loans, Commitment, or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such Issuer, as the case may be, in connection with such
Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 10 days of demand by such Lender or such Issuer, as the case may be, the
Borrower shall pay such Lender or such Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuer, as
the case may be, for such increased cost or reduction in amount received. A
Lender claiming compensation under this section shall notify the Borrower in
writing of such claim, and shall only be entitled to compensation under this
Section 3.1 for increased costs occurring (A) from and after the date of such
notice until the events giving rise to such claim have ceased to exist, and
(B) during the one hundred twenty (120) day period preceding the date the
Borrower receives notice from Agent or such Lender setting forth the described
claim for compensation.
     (b) Borrower may, if obligated to make a payment under this Section 3.1,
require the Lender(s) collecting such payment to (i) to the extent reasonably
possible, change its Lending Installation to a different location so as to
minimize such payment obligation, so long as such designation would not, in the
judgment of such Lender, result in an increase in costs to such Lender or would
otherwise be disadvantageous to such Lender, or (ii) sell its interests herein
to a Lender or other Person reasonably satisfactory to Agent in accordance with
Section 12.3.
     3.2 Changes in Capital Adequacy Regulations.
     (a) If a Lender or an Issuer determines the amount of capital required or
expected to be maintained by such Lender or such Issuer, any Lending
Installation of

- 46 -



--------------------------------------------------------------------------------



 



such Lender or such Issuer, or any corporation controlling such Lender or such
Issuer is increased as a result of a Change, then, within 10 days of demand by
such Lender or such Issuer, the Borrower shall pay such Lender or such Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Facility LCs, as the
case may be, hereunder (after taking into account such Lender’s or such Issuer’s
policies as to capital adequacy). “Change” means (i) any change after the
Restatement Effective Date in the Risk-Based Capital Guidelines or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the Restatement Effective Date which affects the
amount of capital required or expected to be maintained by any Lender or any
Issuer or any Lending Installation or any corporation controlling any Lender or
any Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines of any court, central bank, regulator or other governmental authority
that are in effect in the United States on the Restatement Effective Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the Restatement Effective Date. A Lender claiming
compensation under this section shall notify the Borrower in writing of such
claim, and shall only be entitled to compensation under this Section 3.2 for
increased costs as a result of a Change occurring (A) from and after the date of
such notice until the events giving rise to such claim have ceased to exist, and
(B) during the one hundred twenty (120) day period preceding the date the
Borrower receives notice from Agent or such Lender setting forth the described
claim for compensation resulting from such Change.
     (b) Borrower may, if obligated to make a payment under this Section 3.2,
require the Lender(s) collecting such payment to (i) to the extent reasonably
possible, change its Lending Installation to a different location so as to
minimize such payment obligation, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender, or (ii) sell its
interests herein to a Lender or other Person reasonably satisfactory to Agent in
accordance with Section 12.3.
     3.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders of any Class determines
before the commencement of any Interest Period for Eurodollar Advances to be
made or continued by them or converted from Floating Rate Advances held by them
that (a) deposits of a type and maturity appropriate to match fund such
Eurodollar Advances are not available or (b) the interest rate applicable to
such Eurodollar Advances does not accurately reflect the cost of making or
maintaining such Eurodollar Advances, then, for so long as such circumstances
continue, the Agent, on behalf of the affected Class of Lenders, shall suspend
the availability of Eurodollar Advances from such Class of Lenders for such
Interest Period and require any affected outstanding Eurodollar Advances held by
such Class of Lenders to be

- 47 -



--------------------------------------------------------------------------------



 



converted to Floating Rate Advances on the last days of the respective Interest
Periods for such affected outstanding Eurodollar Advances.
     3.4 Funding Indemnification. If (i) any payment, conversion or (pursuant to
Section 2.20) assignment of a Eurodollar Advance occurs on a date which is not
the last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise or (ii) any Loan is not made, prepaid or continued on
the date specified by the Borrower for any reason other than default by the
Lenders, then the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.
     3.5 Taxes.
     (a) All payments by the Borrower to or for the account of any Lender, any
Issuer or the Agent hereunder or under any Note or Facility LC Application shall
be made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any Issuer or the Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, any Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.
     (b) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).
     (c) The Borrower hereby agrees to indemnify the Agent, each Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, each Issuer or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Agent or such Lender makes demand therefor pursuant to Section 3.6.
     (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each, a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date it becomes a Lender,
(i) deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or replacement or
successor forms as the case may be, certifying in either case that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes,

- 48 -



--------------------------------------------------------------------------------



 



and (ii) deliver to each of the Borrower and the Agent a United States Internal
Revenue Form W-8 or W-9 when it becomes a Lender, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Agent (A) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (B) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to Section 3.5(c) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(c) above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees

- 49 -



--------------------------------------------------------------------------------



 



and time charges of attorneys for the Agent, which attorneys may be employees of
the Agent). The obligations of the Lenders under this Section 3.5(g) shall
survive the payment of the Obligations and termination of this Agreement.
     (h) In the event that Borrower reimburses any Lender or the Agent for any
Taxes or pays any Taxes on any Lender’s or the Agent’s behalf pursuant to this
Section 3.5 and such Lender or Agent thereafter receives any refund or credit of
such Taxes, such Lender or Agent shall promptly pay Borrower the amount, as
determined by such Lender in good faith, of any such refund or credit that was
actually received by such Lender as a consequence of such refund; provided that
the Lender shall not be required to make available its tax returns or any other
information relating to its taxes that it deems to be confidential.
     3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Section 3.1, Section 3.2 and Section 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Agent) as to the amount due, if any, under
Section 3.1, Section 3.2, Section 3.4 or Section 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be presumed correct in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable within 10 days after receipt by the Borrower of such written statement.
The obligations of the Borrower under Section 3.1, Section 3.2, Section 3.4 and
Section 3.5 shall survive payment of the Obligations and termination of this
Agreement.
     3.7 Effect of Yield Protection. The provisions of Section 3.1, Section 3.2,
Section 3.3, Section 3.4, Section 3.5 and Section 3.6 shall be interpreted in
the broadest possible terms to include any costs, payments or reduced income due
to taxes, capital adequacy provisions, reserve requirements and withholding
obligations (a) required by law, governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, (b) as a result of a Change, or
(c) due to the payment of any sums on a date other than the regularly scheduled
date. The Borrower does hereby indemnify and hold harmless the Agent and each
Lender for all such costs and does hereby agree to pay same or cover the Agent’s
or any Lender’s expenses or losses in regard to same. The Borrower shall pay
such sums to the Agent or to any Lender as are necessary to mitigate all such
items. This obligation is in addition to all other Obligations of the Borrower
hereunder.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
     4.1 Effectiveness. This Agreement shall not be effective until the date
that the following conditions precedent are satisfied:
     (a) Closing Documents. The Borrower shall have furnished the following to
the Agent each in form and substance satisfactory to the Agent and with
sufficient copies for the Lenders, where appropriate, executed by the relevant
Person:
     (i) Copies of the articles or certificate of incorporation or organization,
as applicable, of the Borrower and the Guarantors, together with all amendments,
certified by the appropriate governmental officer in such Person’s jurisdiction
of organization or at Borrower’s option, by an appropriate officer of Borrower
or the relevant Subsidiary.
     (ii) Copies, certified by an Authorized Officer acceptable to the Agent of
the Borrower and the Guarantors, as applicable, of their respective by-laws,
operating agreement or other management agreement.
     (iii) Copies, certified by an Authorized Officer acceptable to the Agent of
the Borrower and the Guarantors, as applicable, along with certificates of good
standing and existence or authority to do business as a foreign entity, as
applicable, of resolutions of their respective boards of directors or members
and of any other body authorizing the execution of the Loan Documents to which
such Person is a party.
     (iv) Incumbency certificates, executed by an Authorized Officer acceptable
to the Agent of the Borrower and the Guarantors, as applicable, which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers or managers of the Borrower and the Guarantors authorized
to sign the Loan Documents to which such Person is a party, upon which
certificates the Agent and the Lenders shall be entitled to rely until informed
of any change in writing by the Borrower.
     (v) A written opinion or opinions of counsel to the Borrower and the
Guarantors, addressed to the Lenders and covering such matters as may be
required by Agent, in form and substance reasonably satisfactory to the Agent.
     (vi) Any Notes requested by a Lender pursuant to Section 2.13 payable to
the order of each such requesting Lender.
     (vii) Such other documents as any Lender or its counsel may have reasonably
requested.
     (b) Fees and Expenses.

- 51 -



--------------------------------------------------------------------------------



 



     (i) All fees, costs, and expenses of BNPP and its affiliates (including,
without limitation, legal fees and expenses of counsel to the Agent) to be paid
on the Restatement Effective Date shall have been paid.
     (ii) The Borrower shall have paid to the Agent and BNPPSC, for their
respective accounts, the fees agreed to pursuant to the terms of the Fee Letter,
or as otherwise agreed from time to time.
     (iii) The Borrower shall have paid to the Agent, for respective accounts of
each of the Lenders, the upfront fees set forth in the Confidential Information
Memorandum.
     4.2 Each Credit Extension. In addition to the above, the Lenders shall not
be required to make any Credit Extension unless on the applicable Credit
Extension Date:
     (a) There exists no Default or Unmatured Default both before and after
giving effect to such Credit Extension.
     (b) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.
     (c) Agent has received a Borrowing Notice.
     (d) All legal matters incidental to the making of such Credit Extension
shall be satisfactory to the Lenders and their counsel.
     (e) Borrower has and has caused the Guarantors to execute and deliver this
Agreement to the Agent.
     4.3 Reaffirmations of Warranties. Each Borrowing Notice or request for
issuance of, extension, renewal or increase in the amount of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Section 4.1 and
Section 4.2 have been satisfied. Any Lender may require a duly completed
compliance certificate in substantially the form of Exhibit 6.1(d) as a
condition to making a Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower for itself and each of its Domestic Subsidiaries represents
and warrants to the Lenders that:
     5.1 Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such

- 52 -



--------------------------------------------------------------------------------



 



concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to so qualify would not have a Material Adverse Effect.
     5.2 Authorization and Validity. The Borrower and each of its Subsidiaries
has the requisite power and authority and legal right to execute and deliver the
Loan Documents to which it is a party and to perform its obligations thereunder.
The execution and delivery by the Borrower and each of its Subsidiaries of the
Loan Documents to which it is a party and the performance of its respective
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower and each of its
Subsidiaries is a party constitute legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
     5.3 No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or any of its Domestic Subsidiaries of any of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (a) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Material Subsidiaries, except for such
violations or defaults as would not have a Material Adverse Effect or (b) the
Borrower’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (c) the provisions of any indenture, instrument or agreement to which
the Borrower or any of its Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of the Borrower or any Subsidiary pursuant to the terms of
any such indenture, instrument or agreement, except for such conflicts,
violations or defaults as would not have a Material Adverse Effect. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Domestic
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations, the performance by any Material Subsidiary of
its obligations under its Guaranty or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
     5.4 Financial Statements. (a) The audited consolidated balance sheet of the
Borrower and its Subsidiaries as at August 31, 2008 and the related consolidated
statements of income, cash flow, and retained earnings of the Borrower and its
Subsidiaries for each of the fiscal years then ended, copies of which have been
furnished to the Agent, and (b) the consolidated balance sheets of the Borrower
and its Subsidiaries as of and for each fiscal quarter in and the portion of the
fiscal year ending May 31, 2009 and the related consolidated statements of
income, cash flow, and retained earnings of the Borrower and its Subsidiaries,
certified by the chief financial officer of the Borrower, for each of such
fiscal quarters, copies of which have been furnished to the Agent, were prepared
in accordance with generally accepted accounting principles in effect

- 53 -



--------------------------------------------------------------------------------



 



on the date such statements were prepared and fairly present, in all material
respects, the consolidated financial condition and operations of the Borrower
and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended. The Projections were prepared by the
Borrower in good faith, based on assumptions that the Borrower believes are
reasonable as of the Restatement Effective Date.
     5.5 Material Adverse Change. Since August 31, 2008, and except for matters
disclosed by the Borrower in writing in filings with the United States
Securities and Exchange Commission between August 31, 2008 and the Restatement
Effective Date, there has been no change in the business, Property, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole which could reasonably be expected to have a Material Adverse Effect.
     5.6 Taxes. The Borrower and each of its Domestic Subsidiaries have filed
all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and as to which no Lien exists, and (b) for such failures
to file or failures to pay as could not have a Material Adverse Effect. No tax
liens have been filed with respect to any such taxes. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate in all material respects in
accordance with Agreement Accounting Principles.
     5.7 Litigation and Contingent Obligations. Except as disclosed on
Schedule 5.7, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their executive
officers, threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect that is not covered by insurance or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Except as disclosed on Schedule 5.7,
other than any liability incident to any litigation, arbitration or proceeding
which could not reasonably be expected to have a Material Adverse Effect, the
Borrower has no material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 5.4 which should be disclosed
under Agreement Accounting Principles.
     5.8 Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the Restatement Effective Date, setting forth
for each Subsidiary (a) such Subsidiary’s jurisdiction of incorporation or
organization, (b) the percentage of such Subsidiary’s Capital Stock or other
ownership interests owned by the Borrower or any other Subsidiary, (c) the
principal places of business and the chief executive offices of such Subsidiary
and (d) subject to Section 6.28, whether each of such Subsidiaries is a Material
Subsidiary and if such Subsidiary is a Material Subsidiary, any past names or
d/b/a’s used by such Subsidiary during the two (2) years prior to the
Restatement Effective Date. All of the issued and outstanding shares of Capital
Stock or other ownership interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

- 54 -



--------------------------------------------------------------------------------



 



     5.9 ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $2,000,000. Neither the Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $2,000,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan that could have a Material Adverse Effect, neither the
Borrower nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.
     5.10 Accuracy of Information. No information, exhibit or report furnished
by the Borrower or any of its Subsidiaries to the Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.
     5.11 Regulation T, U and X. The Loans and other transactions contemplated
hereunder will not violate the provisions of Regulations T, U or X.
     5.12 Material Agreements. Except as disclosed on Schedule 5.12, neither the
Borrower nor any Subsidiary is a party to any loan transaction or guaranty of
the Indebtedness of another Person as of the Original Effective Date. Neither
the Borrower nor any Subsidiary is a party to any agreement or instrument or
subject to any charter or other corporate restriction which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (a) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (b) any agreement or instrument evidencing or governing
Indebtedness in excess of $2,000,000.
     5.13 Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except where the failure to so comply could not have a
Material Adverse Effect.
     5.14 Ownership of Properties. Except as set forth on Schedule 5.14, as of
the Original Effective Date, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Agent as owned by the Borrower and its
Subsidiaries.
     5.15 Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction that could have a

- 55 -



--------------------------------------------------------------------------------



 



Material Adverse Effect within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
     5.16 Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that any noncompliance, if any, of Borrower or any of its Subsidiaries
with Environmental Laws could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has received any notice
to the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
     5.17 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
     5.18 Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
     5.19 No Default. On the Restatement Effective Date, no Default or Unmatured
Default will have occurred or be continuing.
     5.20 Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Borrower and its
Subsidiaries to its employees and former employees, as estimated by the Borrower
in accordance with procedures and assumptions deemed reasonable by the Required
Lenders, does not exceed $2,000,000.
     5.21 Insurance. The certificate signed by the President or Chief Financial
Officer of the Borrower, that attests to the existence and adequacy of, and
summarizes, the property and casualty insurance program carried by the Borrower
with respect to itself and its Subsidiaries and that has been furnished by the
Borrower to the Agent and the Lenders, is complete and accurate in all material
respects. This summary includes the insurer’s or insurers’ name(s), policy
number(s), expiration date(s), amount(s) of coverage, type(s) of coverage,
exclusion(s), and deductibles. This summary also includes similar information,
and describes any reserves, relating to any self-insurance program that is in
effect.
     5.22 Solvency.
     (a) After giving effect to the application of the proceeds of the Credit
Extension on the Restatement Effective Date, (i) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Borrower and its

- 56 -



--------------------------------------------------------------------------------



 



Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the Property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Restatement Effective Date and as of the Restatement Effective Date.
     (b) The Borrower does not intend to, or to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
     5.23 Bond Obligations. As of the date set forth on Schedule 5.23, neither
the Borrower nor any of its Domestic Subsidiaries have any reimbursement or
guaranty obligations owing to bonding companies except as described on
Schedule 5.23.
     5.24 Intellectual Property. The Borrower and each of its Subsidiaries has
obtained rights to use all patents, trademarks, service marks, trade names,
copyrights, licenses and other intellectual property rights, except for such
rights the failure to obtain any of which would not reasonably be expected to
have a Material Adverse Effect.
     5.25 Revisions or Updates to the Schedules. Should any of the information
or disclosures provided on any of the schedules originally attached hereto
become outdated or incorrect in any material respect, the Borrower from time to
time shall deliver to the Agent and the Lenders such revisions or updates to
such schedule(s) whereupon such schedules shall be deemed to be amended by such
revisions or updates, as may be necessary or appropriate to update or correct
such schedule(s), provided that, notwithstanding the foregoing, no such
revisions or updates shall be deemed to have amended, modified, or superseded
any such schedules as originally attached hereto, or to have cured any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such schedules, unless and until the Agent and the Required Lenders shall
have accepted in writing such revisions or updates to any such schedules.
     5.26 Commercial Activity; Absence of Immunity. The Borrower and its
Subsidiaries are subject to civil and commercial law with respect to their
respective obligations under the Loan Documents and the making and performance
of the Loan Documents by them constitute private and commercial acts rather than
public or governmental acts. None of the Borrower, its Subsidiaries or any of
their respective properties or revenues, is entitled to any immunity on the
ground of sovereignty or the like from the jurisdiction of any court or from any
action, suit or proceeding, or the service of process in connection therewith,
arising under the Loan Documents.

- 57 -



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1 Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
     (a) Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by independent certified public accountants
acceptable to the Lenders, it being understood that the Borrower’s auditors as
of the Restatement Effective Date are acceptable to the Agent and the Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and statement of stockholders’ equity, and
a statement of cash flows, accompanied by a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default under any of the terms, covenants, provisions or conditions of
Section 6.22 insofar as they relate to accounting matters, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof and within 150 days after the close of its fiscal
years, a letter prepared by said accountants to the audit committee of the
Borrower’s Board of Directors describing significant internal control
deficiencies, if any, identified by said accountants (it being understood and
agreed that the Borrower’s filing of a Form 10-K with the SEC with respect to a
fiscal year within the period specified above shall be deemed to satisfy the
Borrower’s obligations under this Section 6.1(a) with respect to such fiscal
year).
     (b) Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such quarterly period and
consolidated profit and loss and a statement of cash flows for the period from
the beginning of such fiscal year to the end of such quarter, together with a
certification by its Chief Executive Officer and its Chief Financial Officer in
accordance with the Sarbanes-Oxley Act of 2002 (it being understood and agreed
that the Borrower’s filing of a Form 10-Q with the SEC with respect to a fiscal
quarter within the period specified above shall be deemed to satisfy the
Borrower’s obligations under this Section 6.1(b) with respect to such fiscal
quarter).
     (c) As soon as available, but in any event prior to the beginning of each
fiscal year of the Borrower, a copy of a plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Borrower for the upcoming fiscal year and, if requested by the Required
Lenders, as soon as available (but in any event after such request prior to the
beginning of third fiscal quarter for such fiscal year), an updated copy of the
plan and forecast (including a projected consolidated

- 58 -



--------------------------------------------------------------------------------



 



balance sheet, income statement and cash flow statement) of the Borrower for the
remaining six months of such fiscal year.
     (d) Together with the financial statements required under Section 6.1(a)
and Section 6.1(b), a compliance certificate in substantially the form of
Exhibit 6.1(d) signed by the Chief Financial Officer of the Borrower showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.
     (e) Within 270 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA.
     (f) As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the Chief Financial Officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.
     (g) As soon as possible and in any event within 10 days after receipt by
the Borrower, a copy of (i) any notice or claim to the effect that the Borrower
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (ii) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which in
each case (A) could reasonably be expected to have a Material Adverse Effect, or
(B) could result in liability to the Borrower or any of is Subsidiaries in
excess of $5,000,000.
     (h) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished (it being understood and agreed that the Borrower’s filing of such
financial statements, reports and proxy statements with the SEC shall be deemed
to satisfy the Borrower’s obligations under this Section 6.1(h) with respect
thereto).
     (i) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports, except for those filed
on Form S-8, which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.
     (j) Promptly upon request by the Agent or the Required Lenders, such
information as may be reasonably required to facilitate an annual on site
inspection and audit of Borrower’s Property.
     (k) [Reserved].

- 59 -



--------------------------------------------------------------------------------



 



     (l) Together with the financial statements required under Section 6.1(a)
and Section 6.1(b), a Backlog Report, in substantially the form of
Exhibit 6.1(l) and signed by the Chief Financial Officer of the Borrower.
     (m) Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.
     6.2 Use of Proceeds. The Borrower will use the proceeds of the Advances and
the Facility LCs to finance working capital needs, for general corporate
purposes (including funding acquisitions) of the Borrower and its Subsidiaries
in the ordinary course of business, and to pay transaction fees and expenses in
connection with the financing contemplated hereby. Such purposes will not
violate and are otherwise consistent with the terms of the Loan Documents and
all laws, rules and regulations, including Regulations T, U and X. The Borrower
will not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U).
     6.3 Notice of Default. The Borrower will, and will cause each Subsidiary
to, give prompt notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
     6.4 Conduct of Business; Books and Records. The Borrower will, and will
cause each Subsidiary to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted, shall maintain books and records thereof in accordance with
Agreement Accounting Principles and its current practice, and shall do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except for (a) mergers and consolidations of
Subsidiaries with and into Borrower or any Domestic Subsidiaries, to the extent
permitted under Section 6.12 hereof, (b) the dissolution or liquidation of
Subsidiaries if the net proceeds from any such dissolution are paid to Borrower
or any Domestic Subsidiary, and (c) any failure of a Subsidiary to be in good
standing where such failure could not have a Material Adverse Effect. In
addition to the foregoing, the Borrower will, and will cause each Subsidiary to,
maintain accurate and materially complete records with respect to the
Collateral, and furnish to the Agent, with sufficient copies for each of the
Lenders, such reports relating to the Collateral as the Agent shall from time to
time reasonably request. The Borrower will, and will cause each Subsidiary to,
give prompt notice in writing to the Agent and the Lenders of any event with
respect to its Property that would result in the total amount of any insurance
proceeds or condemnation award payable to the Borrower or any of its
Subsidiaries in excess of $5,000,000.
     6.5 Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with

- 60 -



--------------------------------------------------------------------------------



 



Agreement Accounting Principles and with respect to which no Lien exists. At any
time that the Borrower or any of its Subsidiaries is organized as a limited
liability company, each such limited liability company will qualify for
partnership tax treatment under United States federal tax law.
     6.6 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, including, without limitation, general liability
insurance and fire and extended coverage insurance on all Inventory, and in each
case, (a) with such deductibles and with such self-insurance provisions as are
customarily maintained by similar businesses, (b) prior to the occurrence of the
Collateral Release naming the Agent as loss payee or as an additional insured,
as appropriate, for the benefit of the Lenders and, in any case consistent with
the requirements of the Collateral Documents and (c) providing that said
insurance will not be terminated except after at least 30 days’ written notice
from the insurance company to the Agent. The Borrower will furnish to any Lender
upon request full information as to the insurance carried.
     6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws and ERISA except for such failures to comply
as could not reasonably be expected to have a Material Adverse Effect.
     6.8 Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and in the case of any
Inventory, in saleable condition, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except that the foregoing
shall not apply to Property disposed of by Borrower in accordance with
Section 6.13 hereof.
     6.9 Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent or any Lender may designate.
     6.10 Dividends; Publicly Traded Capital Stock. The Borrower will not, nor
will it permit any Subsidiary to, declare or pay any dividends or make any
distributions on its Capital Stock (other than stock splits or dividends payable
in its own Capital Stock) or redeem, repurchase or otherwise acquire or retire
any of its Capital Stock at any time outstanding, or make any Investments in
publicly traded Capital Stock, except that
     (a) any Subsidiary may declare and pay dividends or make distributions
ratably on its Capital Stock;

- 61 -



--------------------------------------------------------------------------------



 



     (b) the Borrower may take any such action if (i) no Default or Unmatured
Default has occurred and is continuing, (ii) the sole consideration delivered by
the Borrower in connection therewith is cash and (iii) either (x) if at the time
of such payment and after giving effect thereto, Unrestricted cash and Cash
Equivalent Investments of the Borrower is less than $500,000,000, the aggregate
amount thereof does not exceed $25,000,000 in any fiscal year or (y) if at the
time of such payment and after giving effect thereto, Unrestricted cash and Cash
Equivalent Investments of the Borrower (minus the aggregate outstanding
principal amount of the Loans) is at least $500,000,000, the aggregate amount
thereof does not exceed $250,000,000 from and after the Restatement Effective
Date; and
     (c) the Borrower may make Employee Tax Remittances; and
     (d) the Borrower may make Investments in publicly traded Capital Stock
permitted by Section 6.14(m).
     6.11 Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
     (a) Indebtedness created hereunder.
     (b) Indebtedness, including, without limitation, contingent liabilities,
existing on the Original Effective Date and described in Schedule 6.11(b).
     (c) Secured or unsecured Indebtedness incurred in the ordinary course of
business in connection with the acquisition of Property by the Borrower, or any
Subsidiary (excluding Indebtedness assumed on any assets acquired pursuant to an
Acquisition), provided that the aggregate principal amount of such Indebtedness
shall not exceed the value of the Property so acquired, and in any event, the
outstanding principal amount of such purchase money Indebtedness shall not
exceed $50,000,000 in the aggregate at any time and any Lien securing any such
Indebtedness shall attach only to the Property so acquired.
     (d) Secured or unsecured Indebtedness having terms and conditions
reasonably acceptable to the Agent assumed by the Borrower or a Subsidiary in
connection with an Acquisition permitted hereunder and not discharged on the
Original Effective Date which shall not exceed $75,000,000 in the aggregate
after the Original Effective Date; provided that such Indebtedness was not
created or increased in anticipation of such Acquisition and any Lien securing
any such secured Indebtedness shall attach only to the Property securing such
Indebtedness prior to its assumption.
     (e) Non-Recourse Indebtedness.
     (f) Indebtedness of Foreign Subsidiaries to the Borrower or a Domestic
Subsidiary incurred to facilitate the operations and funding of said Foreign
Subsidiaries not to exceed the sum of (i) such Indebtedness to the extent
outstanding on the Original Effective Date and described on Schedule 6.11(b)
plus (ii) $60,000,000 in the aggregate outstanding at any one time, provided
that prior to the occurrence of the Collateral

- 62 -



--------------------------------------------------------------------------------



 



Release Event, all such Indebtedness is evidenced by promissory notes that
become part of the Collateral in a manner reasonably satisfactory to the Agent.
     (g) Indebtedness of Foreign Subsidiaries to non-Affiliates of Borrower in a
principal amount not to exceed $50,000,000; provided that before and after
giving effect to such Indebtedness, no Default or Unmatured Default shall have
occurred and be continuing.
     (h) Indebtedness of Borrower or a Domestic Subsidiary owing to the Borrower
or any Domestic Subsidiary.
     (i) Indebtedness of a Foreign Subsidiary owing to a Foreign Subsidiary.
     (j) Indebtedness of a Domestic Subsidiary owing to a Foreign Subsidiary.
     (k) Indebtedness of Borrower owing to a Foreign Subsidiary.
     (l) Indebtedness constituting the net obligations of a Person as of the
date of a required calculation under a Rate Hedging Agreement in the ordinary
course of business and not for the purposes of speculation.
     (m) Unsecured obligations, including, without limitation, contingent
liabilities, in respect of letters of credit permitted by Section 6.20(b).
     (n) Indebtedness that constitutes a renewal, refinancing or extension of
any Indebtedness referred to in this Section 6.11; provided that (i) no Lien
existing at the time of such renewal, refinancing or extension shall be extended
to cover any property not already subject to such Lien, and (ii) the principal
amount of any Indebtedness renewed, refinanced or extended shall not exceed the
amount of such Indebtedness outstanding immediately prior to such renewal,
refinancing or extension.
     (o) Contingent Liabilities permitted under Section 6.19.
     (p) Indebtedness under Supplemental Credit Facilities, provided that the
aggregate amount of all outstanding Supplemental Credit Facilities shall not
exceed the difference of (x) $400,000,000 minus (y) the aggregate amount by
which the Aggregate Facility LC Commitments have been increased pursuant to
Section 2.21 following the Restatement Effective Date.
     6.12 Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that if at the time
thereof and immediately after giving effect thereto no Default or Unmatured
Default shall have occurred and be continuing, (a) any Subsidiary may merge into
or be consolidated with the Borrower in a transaction in which the Borrower is
the surviving Person, (b) any Subsidiary may merge into or be consolidated with
any Domestic Subsidiary in a transaction in which the surviving entity is a
Domestic Subsidiary, (c) any Foreign Subsidiary may merge into or be
consolidated with any Foreign Subsidiary and (d) mergers and consolidations
constituting Acquisitions permitted under Section 6.24.

- 63 -



--------------------------------------------------------------------------------



 



     6.13 Sale of Assets. The Borrower will not, nor will it permit any Material
Subsidiary to, lease, sell or otherwise dispose of (in one transaction or in a
series of transactions) its Property to any other Person, except:
     (a) Sales of Inventory in the ordinary course of business.
     (b) Sales, leases or other dispositions by Borrower or any Subsidiary of
obsolete, underutilized, damaged or defective Property or equipment that is no
longer used or useful in the business of Borrower or its Subsidiaries.
     (c) Any sale, lease or other disposition (i) from the Borrower to any
Guarantor, (ii) from any Domestic Subsidiary that is not a Guarantor to the
Borrower, another Domestic Subsidiary or any Foreign Subsidiary, (iii) from any
Guarantor to the Borrower or any other Guarantor, (iv) from any Foreign
Subsidiary to the Borrower, another Foreign Subsidiary or any Domestic
Subsidiary, (v) from the Borrower or any Guarantor to any Subsidiary that is not
a Guarantor in an aggregate amount not to exceed $50,000,000 during any fiscal
year or (vi) from the Borrower or any of its Subsidiaries to the Borrower or any
other Subsidiary in the ordinary course of business, in an aggregate amount not
to exceed (without the Agent’s prior written consent) $5,000,000 during any
fiscal year.
     (d) Leases or licenses (but not a sale, lease, exclusive license or other
transfer other than any such lease or license in respect of which (i) the
Borrower or any of its Subsidiaries retains, without material restriction, the
right to continue to use the Property subject to the lease or license or
(ii) the term is for no more than five years), by the Borrower or any Subsidiary
of patents, trademarks, copyrights, know-how or other intellectual property to
any other Person in the ordinary course of business.
     (e) The sale, lease, exclusive license or transfer of other assets in any
fiscal year in an aggregate amount not to exceed 10% of Consolidated Tangible
Net Worth as of the end of the immediately preceding fiscal year of the
Borrower.
     (f) The sale of real property by Landbank Properties, L.L.C. and its
Subsidiaries in the ordinary course of business.
     (g) The sale, lease, exclusive license or transfer of other Property with
an aggregate value not exceeding $250,000 in any fiscal year of the Borrower.
     6.14 Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in, Foreign
Subsidiaries), or commitments therefor, or to create any Subsidiary (except in
accordance with Section 6.23 and Section 6.24) or to become or remain a partner
in any partnership or joint venture, or to make any Acquisition of any Person,
except:
     (a) Cash Equivalent Investments.

- 64 -



--------------------------------------------------------------------------------



 



     (b) Investments in existence on the Original Effective Date and described
in Schedule 6.14(b) in an amount not greater than the amount thereof on the
Original Effective Date.
     (c) Acquisitions permitted under Section 6.24.
     (d) Investments in corporate debt obligations rated A or better by S&P or
A2 or better by Moody’s and maturing not more than twenty four (24) months from
the date of acquisition thereof.
     (e) Investments in money market funds rated AAm or better by S&P and having
assets greater than $500,000,000.
     (f) Repurchase agreements relating to Cash Equivalent Investments, which
shall be collateralized for at least 100% of face value, issued by any of the
Lenders or any other bank or trust company organized under the laws of the
United States or any state thereof, which bank or trust company (other than the
Lenders to which such restrictions shall not apply) is a member of both the
Federal Deposit Insurance Corporation and the Federal Reserve System and is
rated B or better by Thompson Bank Watch Service (all of which must mature
within twelve (12) months from the time of acquisition thereof).
     (g) Settlement accounts between the Borrower and its Domestic Subsidiaries
or its Domestic Subsidiaries and other Domestic Subsidiaries arising by
operation of the cash management system of the Borrower and its Domestic
Subsidiaries in the ordinary course of business.
     (h) Permitted Business Investments.
     (i) Permitted Financial Investments.
     (j) Investments by Borrower or any Subsidiary thereof in any Person to the
extent the consideration paid consists solely of Qualified Stock of Borrower,
unless the nature of such Investment could reasonably be expected to cause a
Material Adverse Effect.
     (k) Investments not otherwise permitted by this Section 6.14, the aggregate
amount (at original cost) of all such Investments of the Borrower and all of its
Subsidiaries shall never exceed $25,000,000.
     (l) Investments in the capital stock of the Excluded SPV, the Excluded SPV
Letters of Credit and any reimbursement payments made in respect of
disbursements under the Excluded SPV Letters of Credit.
     (m) The Borrower may make Investments in publicly traded Capital Stock
(i) up to an aggregate amount of $100,000,000, if at the time of each such
Investment and after giving effect thereto Unrestricted cash and Cash Equivalent
Investments of the Borrower is at least $500,000,000, and (ii) to the extent
permitted by any of paragraphs (c), (h), (i), (j) and (k) of this Section 6.14.

- 65 -



--------------------------------------------------------------------------------



 



     6.15 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, nor will it covenant with any other Person
not to grant such a Lien to the Agent, except:
     (a) Permitted Liens.
     (b) Liens in favor of the Agent, for the benefit of the Lenders, granted
pursuant to any Collateral Document.
     (c) Liens existing on the Original Effective Date and described in
Schedule 6.15(c).
     (d) Liens incurred in connection with any Acquisition permitted under
Section 6.24; provided that such Liens shall encumber only the Property so
acquired and were not created in contemplation of such Acquisition.
     (e) Liens securing Indebtedness permitted under Section 6.11(c),
Section 6.11(d) or Section 6.11(h) and only to the extent the Liens are limited
by such sections.
     (f) Any renewal, extension or replacement of any Lien referred to in
Section 6.15(c) and Section 6.15(d) above; provided that no Lien arising or
existing as a result of such extension, renewal or replacement shall be extended
to cover any property not theretofore subject to the Lien being extended,
renewed or replaced and provided further that the principal amount of the
Indebtedness secured thereby shall not exceed the principal amount of the
Indebtedness so secured at the time of such extension, renewal or replacement.
     (g) Liens on (i) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds and
performance bonds and (ii) escrow deposits or accounts, project specific deposit
accounts or other deposit relationships established by contract with the
Borrower’s customers, in each case referred to in the preceding clause (i) and
(ii) maintained in the ordinary course of business for the purpose of
facilitating disbursements or surety coverage with respect to a specific
project.
     (h) (1) Liens on Property of the Foreign Subsidiaries securing Indebtedness
of the Foreign Subsidiaries, not exceeding $10,000,000 in the aggregate, and
(2) Liens securing payments in respect of Letters of Credit issued with respect
to Indebtedness of Foreign Subsidiaries, not exceeding $100,000,000 in the
aggregate.
     (i) Liens securing obligations under Supplemental Credit Facilities
permitted by Section 6.11(p) on assets constituting collateral security under
the Collateral Documents; provided that such Liens shall rank pari passu in
priority with the Liens created by the Collateral Documents pursuant to an
intercreditor agreement reasonably satisfactory to the Agent (and as to which
the Required Lenders have not objected in writing after having had not less than
10 days to review the same).

- 66 -



--------------------------------------------------------------------------------



 



     (j) Liens over cash collateral in an aggregate amount not exceeding
$300,000,000 securing payment in respect of Letters of Credit (“Permitted Cash
Collateral”), provided that at each time any such Permitted Cash Collateral is
posted, and immediately after giving effect thereto, the Borrower and its
Subsidiaries shall have Unrestricted cash or Cash Equivalent Investments of not
less than $500,000,000, which cash and Cash Equivalent Investments shall be free
and clear of all Liens (other than Liens in favor of the Agent, for the benefit
of the Lenders, granted pursuant to any Collateral Document).
     6.16 Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, provided this Section 6.16 shall not prohibit inter-company
transfers not otherwise restricted hereunder (except those permitted by
operation of Section 6.13(c)(v)).
     6.17 Prepayment of Other Indebtedness. The Borrower will not, and will not
permit any Subsidiary to (a) make voluntary prepayments of principal or interest
on any other of the Borrower’s or such Subsidiary’s Indebtedness except (i) as
expressly provided herein, (ii) prepayments of principal or interest secured by
liens on Property sold in accordance with Section 6.13 hereof, or (iii) in an
amount not to exceed (A) $25,000,000 in the aggregate for Borrower and its
Subsidiaries during the fiscal year 2010 and (B) $10,000,000 in the aggregate
for Borrower and its Subsidiaries during any other fiscal year of Borrower
during the term hereof; or (b) amend or obtain or grant a waiver of any term of
any of such Indebtedness, without the prior written consent of the Required
Lenders other than in respect of inter-company transfers or inter-company
Indebtedness not otherwise prohibited hereunder.
     6.18 Sale of Accounts. The Borrower will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or Accounts,
with or without recourse; provided that the foregoing shall not limit or
restrict compromises of doubtful or disputed accounts in the ordinary course of
business of Borrower and the Subsidiaries.
     6.19 Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except for:
     (a) endorsement of instruments for deposit or collection in the ordinary
course of business,
     (b) Reimbursement Obligations,
     (c) the Guaranty,
     (d) guaranties and other Contingent Obligations listed on Schedule 6.19(d)
attached hereto,

- 67 -



--------------------------------------------------------------------------------



 



     (e) guaranties by Borrower or any of its Subsidiaries made in the ordinary
course of business of any payment to a vendor of goods or services to the
Borrower or its Subsidiaries, guaranties by Borrower of any obligations of the
Subsidiaries owed to any customer of Borrower or a Subsidiary made with respect
to the performance by Borrower or such Subsidiary of a contract for the sale of
goods or the delivery of services to such customer, or guarantees by the
Borrower or any of its Subsidiaries relating to contracts for sales of goods or
services where the party to the contract is a joint venture or other Person in
which the Borrower or any of its Subsidiaries has an ownership interest,
     (f) the contingent liability evidenced by a guaranty executed by the
Borrower to guarantee obligations of Foreign Subsidiaries under one or more
credit facilities for working capital and letters of credit; provided, that the
aggregate obligations of the Borrower under such guaranties shall not exceed
$50,000,000 plus accrued unpaid interest at any time outstanding,
     (g) such Contingent Obligations as would be permitted to be incurred if
such Contingent Obligations were incurred as Indebtedness by such Borrower or
any such Subsidiary under Section 6.11,
     (h) reimbursement or guaranty obligations owing to bonding companies
issuing bonds on behalf of the Borrower or any of its Subsidiaries incurred in
the ordinary course of the Borrower’s business, and
     (i) guaranties by Borrower or any of its Subsidiaries with respect to any
Indebtedness or other obligations of a joint venture or other Person in which
the Borrower or any of its Subsidiaries has an ownership interest if (i) in the
case that such joint venture or other Person is a manufacturer of modular units
for the completion of nuclear facilities in Lake Charles, Louisiana, (x) such
Indebtedness and other obligations consist of (A) obligations to return state,
parish and local governmental authorities incentives received by such joint
venture or other Person for doing business and constructing its manufacturing
facility in Lake Charles, Louisiana in an aggregate amount for all such
obligations not to exceed $70,000,000 and (B) principal of and interest on bonds
in an aggregate principal amount not exceeding $70,000,000 issued to finance the
construction of such manufacturing facility, and customary related costs,
expenses and indemnities, and (y) the Borrower and its Subsidiaries are not
liable under such guaranties for more than their proportionate share of any such
obligations (determined by reference to the direct and indirect ownership
interests held by the Borrower in such joint venture or other Person) or (ii) in
all other cases, the aggregate amount of such guaranties does not exceed
$20,000,000 at any time outstanding.
     6.20 Letters of Credit. The Borrower will not, nor will it permit any
Subsidiary to, apply for or become liable upon or in respect of any Letter of
Credit other than:
     (a) Facility LCs,
     (b) Performance Letters of Credit in an aggregate amount (excluding Letters
of Credit described in the other clauses of this Section 6.20) not to exceed
$200,000,000

- 68 -



--------------------------------------------------------------------------------



 



in the aggregate for Borrower and its Subsidiaries provided that the account
party’s reimbursement obligations with respect to the Letters of Credit
described in this clause (b) are unsecured,
     (c) Letters of Credit issued under Supplemental Credit Facilities,
     (d) Subject to Section 6.15(j), Letters of Credit in an aggregate amount
(excluding Letters of Credit described in the other clauses of this
Section 6.20) not to exceed $300,000,000 in the aggregate for Borrower and its
Subsidiaries, and
     (e) Subject to Section 6.15(h)(2), Performance Letters of Credit in an
aggregate amount (excluding Letters of Credit described in the other clauses of
this Section 6.20) not to exceed $100,000,000 in the aggregate for the Foreign
Subsidiaries.
     6.21 Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Financial Contract, except
(a) Rate Hedging Agreements made for nonspeculative purposes and (b) Financial
Contracts in respect of commodities entered into with any Lender or any
Affiliate of a Lender for nonspeculative purposes.
     6.22 Financial Covenants .
     6.22.1 Leverage Ratio. With effect from and after August 31, 2009, Borrower
will not permit the Leverage Ratio to exceed (i) 2.75 to 1.00 as of the last day
of any of its fiscal quarters ending prior to August 31, 2007; and (ii) 2.50 to
1.00 as of the last day of any of its fiscal quarters ending on or after
August 31, 2007.
     6.22.2 Debt Service Coverage Ratio. With effect from and after August 31,
2009, Borrower will not permit the Debt Service Coverage Ratio for any
Calculation Period to be less than 3.00 to 1.00.
     6.22.3 Minimum Consolidated Net Worth. With effect from and after
August 31, 2009, Borrower will not permit Consolidated Net Worth on of the last
day of any of its fiscal quarters, beginning with the fiscal quarter ending
February 28, 2005 to be less than the sum of (a) $975,000,000 plus (b) 50% of
Consolidated Net Income (if Consolidated Net Income is positive) or zero (if
Consolidated Net Income is negative) for each fiscal quarter ending after the
Original Effective Date plus (c) 80% of any Equity Issuance Proceeds received
after the Restatement Effective Date.
     6.23 Subsidiaries. The Borrower will, and will cause each of its Domestic
Subsidiaries to, cause any Person (whether now existing or hereafter created)
becoming a Material Subsidiary that is or becomes a Domestic Subsidiary of the
Borrower (a) to execute, in form and substance satisfactory to the Agent, a
guaranty in favor of the Agent for the benefit of the Lenders sufficient to
obligate such Subsidiary for repayment of all or a portion of the Obligations
and (b) prior to the occurrence of the Collateral Release Event, to execute, in
form and substance satisfactory to the Agent, a security agreement and/or other
security instruments in favor of the Agent for the benefit of the Lenders
sufficient to pledge all or a portion of such Subsidiary’s assets as would
constitute Collateral as security for the Obligations. The Borrower and each
Subsidiary shall have pledged to the Agent for the benefit of the Lenders at all
times prior to the

- 69 -



--------------------------------------------------------------------------------



 



occurrence of the Collateral Release Event 100% of Borrower’s and a Domestic
Subsidiary’s ownership interest in any Domestic Subsidiary that is a Material
Subsidiary and 66% of Borrower’s and a Domestic Subsidiary’s ownership interest
in any Foreign Subsidiary that is a Material Subsidiary pursuant to a pledge
agreement in form and substance satisfactory to the Agent.
     6.24 Acquisitions. The Borrower will not, and will not allow its
Subsidiaries to make Acquisitions unless (a) if Pro Forma Liquidity both
immediately before and after giving effect thereto is less than $100,000,000,
the aggregate cash consideration (defined as total net cash to be paid, plus
Indebtedness and Contingent Obligations to be assumed in connection with any
Acquisition, plus the Acquisition costs associated with such Acquisition) for
such Acquisition is less than $25,000,000, (b) the aggregate cash consideration
(as so defined) for all Acquisitions made from and after the Restatement
Effective Date does not exceed $300,000,000, (c) the acquisition target is in
the same or similar line of business as the Permitted Businesses; (d) the
acquisition target has a positive EBITDA, (e) no Default or Unmatured Default
shall exist before or after giving effect to any such Acquisition; (f) the
Borrower or a Subsidiary is the surviving entity holding greater than fifty
percent (50%) of the Capital Stock or ownership interests in the Acquisition
target; (g) a substantial portion of the Borrower’s executive management team as
of the Restatement Effective Date (to include in all cases the chief executive
officer and the chief financial officer of the Borrower) is the surviving
management team; (h) all Acquisitions shall be completed in accordance with
applicable laws in all material respects; (i) Agent shall be provided with
satisfactory opinions with regard to any Acquisition as it may request; (j) the
terms of Section 6.23 are satisfied; and (k) the board of directors of the
Acquisition target approves the Acquisition.
     6.25 Limitation on Leases. The Borrower will not incur, and will not allow
its Subsidiaries to incur, on a consolidated basis, Operating Leases requiring
total payments of more than $50,000,000 per annum excluding Operating Leases
recorded in the Borrower’s financial statements as cost of sales.
     6.26 Name, Fiscal Year and Accounting Method. The Borrower shall not, and
shall not permit any of its Subsidiaries to, change its name, fiscal year or
method of accounting except as required by Agreement Accounting Principles;
provided, however, that (a) any of the Borrower and its Subsidiaries may change
its name if the Borrower has given the Agent 30 days prior written notice of
such name change and taken such action as Agent deems reasonably necessary to
continue the perfection of the Liens securing payment of the Secured Obligations
and (b) the Borrower may change its fiscal year on a single occasion if the
Borrower has given the Agent 30 days prior written notice of such change.
     6.27 Agreements Restricting Liens and Distributions. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, create or otherwise cause
or suffer to exist any prohibition, encumbrance or restriction which prohibits
or otherwise restricts (a) the ability of any Subsidiary to (i) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary of the Borrower, (ii) make loans or advances to the Borrower or any
Subsidiary of the Borrower, or (iii) transfer any of its Properties to the
Borrower or any Subsidiary of the Borrower or (b) the ability of the Borrower or
any Subsidiary of the Borrower to create, incur, assume or suffer to exist any
Lien upon its Property to secure the Obligations or

- 70 -



--------------------------------------------------------------------------------



 



to become a guarantor of the Obligations, other than prohibitions or
restrictions existing under or by reason of: (i) this Agreement and the other
Loan Documents; (ii) applicable Legal Requirements; (iii) customary
non-assignment provisions entered into in the ordinary course of business and
consistent with past practices; (iv) any restriction or encumbrance with respect
to a Subsidiary of the Borrower imposed pursuant to an agreement which has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, so long as such sale or disposition
is permitted under this Agreement; (v) any restriction arising under the credit
facility permitted under Section 6.11(g) and (vi) Liens, prohibitions or
restrictions permitted by Section 6.1 and any documents or instruments governing
the terms of any Indebtedness or other obligations secured by any such Liens,
provided that such prohibitions or restrictions apply only to the Property
subject to such Liens.
     6.28 Post-Closing Requirements. Within ninety days (or such longer period
agreed to by the Agent) after the Restatement Effective Date (unless waived by
the Agent), the Borrower shall deliver to the Agent the documents identified on
Schedule 6.28, each in form and substance satisfactory to the Agent and with
sufficient copies for the Lenders, where appropriate, executed by the relevant
Person; provided that (i) with respect to the landlord’s agreements, the
Borrower shall not be required to deliver such agreements for locations that
individually hold less than $1,000,000 of Inventory so long as the aggregate
amount of Inventory held at such locations does not exceed $10,000,000 at any
time, and (ii) with respect to the account control agreements, the Borrower
shall not be required to deliver such agreements for bank accounts that
individually have an end-of-day balance of less than $250,000 so long as the
aggregate end-of-day balance of such bank accounts does not exceed $3,000,000 at
any time.
     6.29 Further Assurances.
     6.29.1 Subsidiaries. Prior to the occurrence of the Collateral Release
Event, the Borrower shall, and shall cause each of its Subsidiaries to, protect
and perfect the Liens contemplated by the Collateral Documents. The Borrower at
its expense shall, and shall cause each of its Subsidiaries to, promptly execute
and deliver all such other and further documents, agreements and instruments in
compliance with or accomplishment of the covenants and agreements of the
Borrower or any of its Subsidiaries in the Loan Documents.
     6.29.2 Property. Prior to the occurrence of the Collateral Release Event,
the Borrower shall, and shall cause each of its Subsidiaries to deliver or cause
to be delivered to the Agent with respect to any Mortgaged Property acquired
after the Restatement Effective Date:
     (i) Mortgages executed by the Borrower or such Subsidiary that owns such
Mortgaged Property granting a Lien to the Agent in the Mortgaged Property
described therein to secure the Obligations, together with any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Mortgaged Property;
     (ii) favorable opinions from local counsel located in the jurisdiction of
each such Mortgaged Property;

- 71 -



--------------------------------------------------------------------------------



 



     (iii) Mortgage Policies in form and substance and in amounts reasonably
satisfactory to the Agent assuring the Agent that the Mortgages are valid and
enforceable first priority mortgage liens on such Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Liens, and
     (iv) current surveys, certified by a licensed surveyor, for all real
property that is the subject of the Mortgage Policies for which a Mortgage
Policy is issued.
     6.30 Excluded SPV.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall not permit the Excluded SPV to engage in any business or
activity, other than making the Westinghouse Investments and issuing notes, the
proceeds of which shall be used to make the Westinghouse Investments (the
“Excluded SPV Notes”).
     (b) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in the Excluded SPV or incur any Indebtedness or provide other credit
support for the direct or indirect benefit of the Excluded SPV (including any
direct or indirect guarantee or other credit support of any Indebtedness of the
Excluded SPV), other than (i) causing revolving Financial Letters of Credit to
be issued under this Agreement in a maximum amount for the Excluded SPV at any
time not to exceed ¥16,000,000,000 to provide for payments of principal of and
interest on the Excluded SPV Notes (the “Excluded SPV Letters of Credit”),
(ii) an equity Investment not to exceed $35,000,000 in the Excluded SPV and
(iii) the payment of certain transaction costs and expenses not to exceed
$25,000,000 in the aggregate for the Excluded SPV, relating to the formation of
the Excluded SPV, the issuance of the Excluded SPV Notes and the making of the
Westinghouse Investments.
     (c) The Borrower shall cause to be inserted into the indenture or similar
instrument governing the Excluded SPV Notes no later than the time the same are
issued a provision reasonably satisfactory to the Agent in form and substance
substantially to the effect of Section 15.8 hereof, but with such changes as
shall be necessary to constitute such provision an acknowledgement by the
holders of the Excluded SPV Notes that neither the Borrower nor any of the
Guarantors shall have any liability with respect to the Excluded SPV Notes.
     6.31 Mortgages.
     The Borrower shall furnish to the Agent, each in form and substance
satisfactory to the Agent:
     (i) evidence that any amendment to the Mortgages to reflect the amendment
and restatement of the Existing Facility and increase in Commitments pursuant to
the Lender Addenda shall have been made,
     (ii) evidence satisfactory to the Agent that date down endorsements or the
functional equivalent thereof, current to the date of the amendments to the

- 72 -



--------------------------------------------------------------------------------



 



Mortgages that reflect the amendment and restatement of the Existing Facility
and the increase in Commitments pursuant to the Lender Addenda, are issued in
connection with each of the existing Mortgage Policies issued; provided that the
Agent shall be able to grant extensions in its sole discretion for the date down
endorsements or functional equivalent thereof for the Mortgages identified on
Schedule 6.31.
     6.32 Landlord Agreement; Deposit Account Control Agreements; Receivables.
     (a) The Borrower shall, at all times prior to the Collateral Release Event,
cause the value of Inventory held at locations of the Borrower and the
Guarantors not covered by landlord’s agreements satisfactory to the Agent (other
than any bank account with respect to which the Agent has waived the requirement
for an account control agreement) to be less than $1,000,000 at any one location
and less than $10,000,000 in the aggregate for all such locations.
     (b) The Borrower shall, at all times prior to the Collateral Release Event,
cause the deposits held in the bank accounts of the Borrower and the Guarantors
not covered by bank account control agreements satisfactory to the Agent to be
less than $250,000 in any one bank account and less than $3,000,000 in the
aggregate for all such bank accounts.
     (c) The Borrower hereby acknowledges and agrees that neither the Agent nor
any Lender waives or relinquishes any of its respective rights or interests
arising under the Loan Documents, including without limitation, any security
interest granted therein, by permitting the Borrower or any Subsidiary to hold
Inventory at a location that is not covered by landlord’s agreement or to
maintain a bank account that is not covered by a bank account control agreement.
     (d) If prior to the occurrence of the Collateral Release Event any
Receivable is subject to the Assignment of Claims Act of 1940, as amended from
time to time, or any applicable law now or hereafter existing similar in effect
thereto, or to any provision prohibiting the assignment or requiring notice of
or consent to such assignment with respect to any Receivable, the Borrower
shall, upon the request of either the Agent or the Required Lenders, have such
Receivables duly assigned to the Agent in compliance with all applicable
governmental requirements so that the Agent is recognized by the applicable
account debtor to have all of the rights of an assignee of such Receivable.
ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1 Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with

- 73 -



--------------------------------------------------------------------------------



 



this Agreement or any other Loan Document shall be materially false on the date
as of which made.
     7.2 Nonpayment of (a) principal when due, (b) interest within three
(3) days of when due on any Loan, (c) nonpayment of any Reimbursement Obligation
within three (3) days of when the same becomes due, or (d) nonpayment of any
commitment fee, LC Fee or other obligations under any of the Loan Documents
within five (5) days of when the same becomes due.
     7.3 The breach by the Borrower of any of the terms or provisions of
Section 6.2, Section 6.3, or Sections 6.10 through 6.29.
     7.4 The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within fifteen (15) days.
     7.5 Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness aggregating in excess of $20,000,000 (“Material Indebtedness”); or
the default by the Borrower or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
     7.6 The Borrower or any of its Subsidiaries shall:
     (a) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect,
     (b) make an assignment for the benefit of creditors,
     (c) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property,
     (d) institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
fail to file an answer or other pleading denying the material allegations of any
such proceeding filed against it,

- 74 -



--------------------------------------------------------------------------------



 



     (e) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or
     (f) fail to contest in good faith any appointment or proceeding described
in Section 7.7.
     7.7 Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.6(c)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.
     7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower or any Guarantor which, when taken together with all
other Property of the Borrower or such Guarantor so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
     7.9 The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (a) judgments or orders for the
payment of money in excess of $2,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
     7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $5,000,000 or any Reportable Event shall occur in connection with
any Plan.
     7.11 The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $5,000,000 or requires
payments exceeding $1,000,000 per annum.
     7.12 The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $5,000,000.

- 75 -



--------------------------------------------------------------------------------



 



     7.13 The Borrower or any of its Subsidiaries shall (a) be the subject of
any proceeding or investigation pertaining to the release by the Borrower, any
of its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (b) violate any Environmental Law, which, in
the case of an event described in clause (a) or clause (b), could reasonably be
expected to have a Material Adverse Effect.
     7.14 Any Change in Control shall occur.
     7.15 The occurrence of any “default,” as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
     7.16 Any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.
     7.17 Prior to the occurrence of the Collateral Release Event, any
Collateral Document shall for any reason fail to create a valid and perfected
first priority security interest in any collateral purported to be covered
thereby, except as permitted by the terms of any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document, or the Borrower or any Subsidiary shall fail to comply
with any of the terms or provisions of any Collateral Document.
     7.18 The representations and warranties set forth in Section 5.15 shall at
any time not be true and correct.
     7.19 The Borrower or any Subsidiary shall fail to pay when due any
obligation aggregating in excess of $5,000,000 under any Operating Lease, with
respect to a Letter of Credit, or any Contingent Obligation.
     7.20 Nonpayment by the Borrower of any Rate Hedging Obligation when due or
the breach by the Borrower of any term, provision or condition contained in any
Rate Hedging Agreement.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1 Acceleration; Facility LC Collateral Account.
     (a) If any Default described in Section 7.6 or Section 7.7 occurs and is
continuing, the obligations of the Lenders to make Credit Extensions hereunder
and the obligation and power of each Issuer to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or

- 76 -



--------------------------------------------------------------------------------



 



action on the part of the Agent, any Issuer or any Lender and the Borrower will
be and become thereby unconditionally obligated, without any further notice, act
or demand, to pay to the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to the
difference of (i) the amount of LC Obligations at such time, less (ii) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”). If any other Default occurs and is continuing, the Required Lenders
(or the Agent with the consent of the Required Lenders) may (A) terminate or
suspend the obligations of the Lenders to make Credit Extensions hereunder and
the obligation and power of each Issuer to issue Facility LCs, or declare the
Obligations and any affected Lender may declare the Rate Hedging Obligations to
be due and payable, or both, whereupon the Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which the Borrower hereby expressly waives, and (B) upon notice to the
Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
     (b) If at any time while any Default has occurred and is continuing, the
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Agent may make demand on the Borrower to pay, and the Borrower
will, forthwith upon such demand and without any further notice or act, pay to
the Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
     (c) The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or the Issuers under the Loan
Documents.
     (d) At any time while any Default has occurred and is continuing, neither
the Borrower nor any Person claiming on behalf of or through the Borrower shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining, in the
Facility LC Collateral Account shall be returned by the Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time.
     (e) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Credit
Extensions and the obligation and power of the Issuers to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or Section 7.7 with respect to the Borrower) and before any judgment
or decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

- 77 -



--------------------------------------------------------------------------------



 



     8.2 Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that:
     (a) no such supplemental agreement shall, without the consent of each
Lender directly affected thereby:
     (i) reduce the amount or postpone or extend the mandatory payments required
under Section 2.2 or any other regularly scheduled payment of principal of any
Loan or any payment date for, or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees on any Loan or any
Reimbursement Obligations related thereto;
     (ii) increase the amount of such Lender’s Revolving Credit Commitment or
the Facility LC Commitment;
     (iii) reduce the amount of such Lender’s Revolving Credit Commitment or the
Facility LC Commitment, except as otherwise provided in Section 2.5(b);
     (iv) extend the termination date of any Revolving Credit Commitment or
Facility LC Commitment or the expiry date of any Facility LC beyond a date that
is later than the fifth Business Day prior to the Facility Termination Date; or
     (v) amend Section 11.2 or alter the manner in which payments or prepayments
or principal, interest or other amounts shall be applied as among the Lenders or
Types of Loan;
     (b) no such supplemental agreement shall, without the consent of all of the
Lenders:
     (i) reduce the percentage specified in the definition of “Required
Lenders”;
     (ii) amend this Section 8.2; and
     (iii) release all or substantially all of the Guarantors of any Credit
Extension or, except as provided in the Collateral Documents, release
substantially all of the Collateral; provided, however, that any Guarantor or
Collateral may be released if such Guarantor or such Collateral is sold or
transferred as permitted under this Agreement or any other Loan Document. For
purposes of this subsection, “substantial” means any Collateral, the aggregate
book value of which is worth an amount equal to or greater than ten percent
(10%) of the tangible net worth of Borrower calculated pursuant to Agreement
Accounting Principles and as of the immediately preceding fiscal quarter end;

- 78 -



--------------------------------------------------------------------------------



 



     (c) No amendment of any provision of this Agreement relating to the Agent
shall be effective without the written consent of the Agent; and
     (d) No amendment of any provision relating to any Issuer shall be effective
without the written consent of such Issuer.
Notwithstanding the foregoing, the Agent may waive payment of the fee required
under Section 12.3.2 without obtaining the consent of any other party to this
Agreement.
     8.3 Preservation of Rights. No delay or omission of the Lenders, the
Issuers or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Issuers and the Lenders until the Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any Issuer nor any Lender shall be obligated
to extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
     9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the Issuers and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the Issuers and the Lenders relating to the subject matter thereof other than
the Fee Letter. In the event of any conflict between the terms of this Agreement
and those of any other Loan Document, the terms of this Agreement shall control,
subject to the provisions of Section 9.15.
     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any

- 79 -



--------------------------------------------------------------------------------



 



other (except to the extent to which the Agent is authorized to act as such) or
shall be responsible for any other Lender’s failure to make Loans as required
hereby. The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns, provided, however, that the parties hereto expressly agree that
BNPPSC shall enjoy the benefits of the provisions of Section 9.6, Section 9.9
and Section 10.11 to the extent specifically set forth therein and shall have
the right to enforce such provisions on its own behalf and in its own name to
the same extent as if it were a party to this Agreement.
     9.6 Expenses; Indemnification.
     (a) The Borrower shall reimburse the Agent and BNPPSC for any costs,
internal charges and reasonable out-of-pocket expenses (including attorneys’ and
accountants’ fees and time charges of attorneys and accountants for the Agent,
which attorneys may be employees of the Agent) paid or incurred by the Agent or
BNPPSC in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents. The Borrower also agrees to reimburse the Agent, BNPPSC, the Issuers
and the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Agent, BNPPSC,
the Issuers and the Lenders, which attorneys may be employees of the Agent,
BNPPSC, the Issuers or the Lenders) paid or incurred by the Agent, BNPPSC, the
Issuers or any Lender in connection with the collection and enforcement of the
Loan Documents. Notwithstanding the foregoing sentence, the Lenders shall only
be reimbursed for the attorneys’ fees and time charges of attorneys of one
counsel that will represent all the Lenders unless (i) a conflict arises such
that the Lenders divergent interest can not be represented by one counsel or
(ii) it has been determined that special local counsel is necessary in
connection with the collection and enforcement of the Loan Documents. Expenses
being reimbursed by the Borrower under this Section include, without limitation,
the cost and expense of an annual on site inspection and audit of Borrower’s
Inventory (or any other collateral the subject of the Collateral Documents) and
costs and expenses incurred in connection with the Reports described in the
following sentence. The Borrower acknowledges that from time to time the Agent
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by the Agent
from information furnished to it by or on behalf of the Borrower, after the
Agent has exercised its rights of inspection pursuant to this Agreement.
     (b) The Borrower hereby further agrees to indemnify the Agent, BNPPSC, the
Issuers, each Lender, the Affiliates of each of the foregoing and their
respective directors, officers, employees, advisors and agents (collectively,
the “Indemnitees”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Indemnitee is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit

- 80 -



--------------------------------------------------------------------------------



 



Extension hereunder, including any of such arising from any of said Indemnitees
own negligence or under any doctrine of strict liability, except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of Indemnitee seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
     (c) Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
     9.7 Accounting. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature are to be construed in accordance with the
Agreement Accounting Principles, as in effect from time to time, except that if
the Borrower notifies the Agent that the Borrower requests an amendment to any
provision of this Agreement to eliminate the effect of any change occurring
after the Restatement Effective Date in Agreement Accounting Principles or in
the application thereof on the operation of such provision (or if the Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision of this Agreement for such purpose), regardless of whether any such
notice is given before or after such change in the Agreement Accounting
Principles or in the application thereof, then such provision will be
interpreted on the basis of the Agreement Accounting Principles as in effect and
applied immediately before such change becomes effective until such notice shall
have been withdrawn or such provision amended in accordance herewith.
Notwithstanding anything in this Agreement to the contrary, for purposes of
calculating the net income, net worth, indebtedness and all other amounts
included in any financial ratio or test under this Agreement in each case of any
Person in the Consolidated Group other than the Borrower or its Subsidiaries
(each such Person, a “FIN 46 Entity”), the portion of such FIN 46 Entity’s net
income, net worth, indebtedness or other such amount that shall be included in
such calculation under this Agreement for purposes of the Consolidated Group
shall equal (a) the total amount of such FIN 46 Entity’s net income, net worth,
indebtedness or other such amount multiplied by (b) the percentage of such FIN
46 Entity’s voting Capital Stock (or, if no such Capital Stock exists, such FIN
46 Entity’s ownership interest) that is directly or (through one or more
Subsidiaries) indirectly held by the Borrower.
     9.8 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     9.9 Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the Issuers and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, BNPPSC, any Issuer nor
any Lender shall have any fiduciary responsibilities to the Borrower. Neither
the Agent, BNPPSC, any Issuer nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations. The Borrower agrees that
neither the Agent, BNPPSC, any Issuer nor any Lender shall have liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in

- 81 -



--------------------------------------------------------------------------------



 



connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, BNPPSC, any Issuer nor any
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.
     9.10 Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates and to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (c) to regulatory
officials, (d) to any Person as required by law, regulation, or legal process,
(e) to any Person in connection with any legal proceeding to which such Lender
is a party, (f) to such Lender’s direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties, and (g) permitted by Section 12.4.
     9.11 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
     9.12 Disclosure. Each party hereto (a) acknowledges and agrees that the
Agent, BNPPSC, any Issuer or any Lender and/or their respective Affiliates from
time to time may hold other investments in, make other loans to or have other
relationships with the Borrower and its Subsidiaries, and (b) waives any
liability of any such party to any other party hereto, respectively, arising out
of or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of the
party holding such investment, making such other loan or having such other
relationship with the Borrower and its Subsidiaries.
     9.13 Interest. Each provision in this Agreement and each other Loan
Document is expressly limited so that in no event whatsoever shall the amount
paid, or otherwise agreed to be paid, to the Agent or any Lender, or charged,
contracted for, reserved, taken or received by the Agent or any Lender, for the
use, forbearance or detention of the money to be loaned under this Agreement or
any Loan Document or otherwise (including any sums paid as required by any
covenant or obligation contained herein or in any other Loan Document which is
for the use, forbearance or detention of such money), exceed that amount of
money which would cause the effective rate of interest to exceed the Highest
Lawful Rate, and all amounts owed under this Agreement and each other Loan
Document shall be held to be subject to reduction to the effect that such
amounts so paid or agreed to be paid, charged, contracted for, reserved, taken
or received which are for the use, forbearance or detention of money under this
Agreement or such Loan Document shall in no event exceed that amount of money
which would cause the effective rate of interest to exceed the Highest Lawful
Rate. Anything herein or in any Note or any other Loan Document to the contrary
notwithstanding, the Borrower shall not be required to pay unearned interest and
the Borrower shall not be required to pay interest on the Obligations at a

- 82 -



--------------------------------------------------------------------------------



 



rate in excess of the Highest Lawful Rate, and if the effective rate of interest
which would otherwise be payable hereunder, under such Note or such Loan
Documents would exceed the Highest Lawful Rate, or if any Lender or the holder
of such Note shall receive any unearned interest or shall receive monies that
are deemed to constitute interest which would increase the effective rate of
interest payable by the Borrower hereunder or under such Note or other Loan
Documents to a rate in excess of the Highest Lawful Rate, then (a) the amount of
interest which would otherwise be payable by the Borrower shall be reduced to
the amount allowed under applicable law and (b) any unearned interest paid by
the Borrower or any interest paid by the Borrower in excess of the Highest
Lawful Rate shall in the first instance be credited on the principal of the
Obligations of the Borrower (or if all such Obligations shall have been paid in
full, refunded to the Borrower). It is further agreed that, without limitation
of the foregoing, all calculations of the rate of interest contracted for,
reserved, taken, charged or received by any Lender under the Notes and the
Obligations and under the other Loan Documents are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate, and shall be
made, to the extent permitted by usury laws applicable to such Lender, by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Notes and this Agreement all interest at any time contracted
for, charged or received by such Lender in connection therewith. Furthermore, in
the event that the maturity of any Obligation is accelerated or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under applicable law may never include more than the maximum amount
allowed by applicable law and excess interest, if any, provided for in this
Agreement, any Note or otherwise shall be canceled automatically as of the date
of such acceleration or prepayment and, if theretofore paid, shall be refunded
to the Borrower.
     9.14 Excess Share Certificates. The Agent and the Lenders acknowledge that
circumstances have required that the Borrower deliver to the Agent such stock
certificates of Foreign Subsidiaries, and in some cases, while the Borrower has
agreed to pledge to the Agent and the Lenders only 66% of the Capital Stock of
first tier Foreign Subsidiaries, the Borrower has in fact delivered to the Agent
stock certificates representing, in some cases, 100% of the Capital Stock of
certain Foreign Subsidiaries. Each Lender and the Agent acknowledge and agree
that in no event shall the Agent or any Lender be deemed to have (and they each
hereby disclaim and deny) any Lien upon, security interest in or claim upon any
shares of Capital Stock in excess of 66% thereof, and the Agent and the Lenders
agree to surrender such stock certificates as may evidence more than 66% of the
Capital Stock of any Foreign Subsidiary to the Borrower upon request of
Borrower, in exchange for a stock certificate representing 66% of the Capital
Stock of any such Foreign Subsidiary.
     9.15 Survival of Prior Agreements. The rights and privileges afforded the
Agent and BNPPSC in the Fee Letter and in that letter agreement dated March 14,
2005 among BNPPSC, the Agent and the Borrower, shall survive the execution of
this Agreement and the Restatement Effective Date and Agent and BNPPSC shall
continue to be entitled to the benefits thereof.

- 83 -



--------------------------------------------------------------------------------



 



ARTICLE X
THE AGENT
     10.1 Appointment; Nature of Relationship. BNPP is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent”, it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (a) does not
hereby assume any fiduciary duties to any of the Lenders, (b) is a
“representative” of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code and (c) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
     10.2 Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
     10.3 General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, any Lenders or
any Issuer for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such

- 84 -



--------------------------------------------------------------------------------



 



guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).
     10.5 Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders or 100% of the Lenders where required hereunder, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
     10.6 Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
     10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
     10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (determined at the time such
indemnity is sought) (a) for any amounts not reimbursed by the Borrower for
which the Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (b) for any other expenses incurred by the Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders) and (c) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan

- 85 -



--------------------------------------------------------------------------------



 



Documents or of any such other documents, including any of such arising from the
Agent’s own negligence or under any doctrine of strict liability, in each case
in the Agent’s capacity as such, provided that (i) no Lender shall be liable for
any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent and (ii) any
indemnification required pursuant to Section 3.5(f) shall, notwithstanding the
provisions of this Section 10.8, be paid by the relevant Lender in accordance
with the provisions thereof. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.
     10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default.” In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders. Receipt by
Agent of a notice of termination from any of the Guarantors under the
“Termination” Section of the Guaranty shall be a notice of default.
     10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.
     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, BNPPSC or any other Lender
and based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Agent, BNPPSC or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
     10.12 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of

- 86 -



--------------------------------------------------------------------------------



 



its intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Corporate Base Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new Agent.
     10.13 Agent’s Fee. The Borrower agrees to pay to the Agent, for its own
account, the fees agreed to by the Borrower and the Agent pursuant to the Fee
Letter, or as otherwise agreed from time to time.
     10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Article IX and
Article X.
     10.15 Execution of Collateral Documents.
     (a) The Lenders hereby empower and authorize the Agent to execute and
deliver to the Borrower on their behalf the Collateral Documents and all related
financing statements and any financing statements, agreements, documents or
instruments as shall be necessary or appropriate to effect the purposes of the
Collateral Documents. Notwithstanding anything to the contrary contained in this
Agreement, the Agent is hereby empowered and authorized to execute and deliver,
on behalf of the Lenders, any intercreditor agreement reasonably satisfactory to
the Required Lenders pursuant to Section 6.15(i).
     (b) Notwithstanding any other provision of this Agreement, on the first
date following the Restatement Effective Date on which: (1) the Borrower has
satisfied the Collateral Release Event and (2) all Collateral under every
Supplemental Credit Facility has theretofore been or substantially
contemporaneously therewith shall be released, the

- 87 -



--------------------------------------------------------------------------------



 



Borrower may request the Agent to take, and the Agent shall take promptly, any
action necessary to release all “Collateral” as defined in the Security
Agreement and all Mortgaged Property (collectively, such release, the
“Collateral Release”). Notwithstanding anything contained herein to the
contrary, Borrower shall not be entitled to make the request referred to in the
preceding sentence until after the first date on which all Lenders party to this
Agreement shall have consented to this Section 10.15(b), whether by means of
executing and delivering a consent to the amendment and restatement of the
Existing Facility, acquiring an assignment interest hereunder from a Lender that
has consented thereto or is bound by a consent thereto, or otherwise.
     10.16 Collateral Releases. The Lenders hereby empower and authorize the
Agent (1) to execute and deliver to the Borrower on their behalf any agreements,
documents or instruments as shall be necessary or appropriate to effect any
releases of Collateral which shall be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 8.2, all of the Lenders) in
writing and (2) to release from the Liens of the Collateral Documents any
Property that does not constitute “Collateral” by reason of the proviso of the
definition of that term.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1 Setoff.
     11.1.1 As Against the Borrower. In addition to, and without limitation of,
any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due.
     11.1.2 As Against a Defaulting Lender. If any Lender fails to make any
payment required to be made by it pursuant to Section 2.1, Section 2.19.1 or
2.19.10, then the Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the Agent for the
account of such Lender and for the benefit of the Agent, the Swing Line Lender
or the Issuer to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Section, in any case referred to
in either of clauses (i) and (ii) above, in any order as determined by the Agent
in its discretion.
     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, Section 3.2, Section 3.4 or Section 3.5) in a
greater proportion than that received by

- 88 -



--------------------------------------------------------------------------------



 



any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Aggregate Outstanding Credit Exposure held by the other Lenders
so that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Outstanding Credit Exposure. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (a) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (b) any assignment by any Lender must be made in compliance with
Section 12.3. Notwithstanding clause (b) of this Section, any Lender may at any
time, without the consent of the Borrower or the Agent, assign all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder. The Agent may
treat the Person which made any Credit Extension or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. Any assignee
or transferee of the rights to any Credit Extension or any Note agrees by
acceptance of such transfer or assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Credit Extension (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Credit
Extension.
     12.2 Participations.
     12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Outstanding Credit Exposure of such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such

- 89 -



--------------------------------------------------------------------------------



 



Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
     12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which forgives principal, interest, or any
Reimbursement Obligation or reduces the interest rate or fees payable with
respect to any such Credit Extension or Commitment, extends the Facility
Termination Date applicable to it, postpones any date fixed for any
regularly-scheduled payment of principal of or interest on any Loan in which
such Participant has an interest, or any regularly-scheduled payment of fees on
any such Credit Extension or Commitment, releases any guarantor of any such
Credit Extension or releases (except in connection with the Collateral Release)
any Collateral held in the Facility LC Collateral Account (except in accordance
with the terms hereof) or all or substantially all of any other Collateral, if
any, securing any such Credit Extension.
     12.2.3 Benefit of Setoff. The Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
     12.3 Assignments.
     12.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents, provided (a) any such assignment must be
of a Pro Rata Share of both the Revolving Credit Commitment and the Facility LC
Commitment of such assignor. Such assignment shall be substantially in the form
of Exhibit 12.3.1 or in such other form as may be agreed to by the parties
thereto and (b) if such Lender shall not have theretofore consented to
Section 10.15(b) hereof (by means of executing and delivering a consent to the
amendment and restatement of the Existing Facility or otherwise), then any
assignee must consent thereto at the time of such assignment in a manner
reasonably acceptable to the Agent (it being understood and agreed that any such
consent theretofore granted by a Lender shall be binding upon all immediate and
subsequent assignees holding the interests so assigned). The consent of the
Borrower, the Agent, the Swing Line Lender and each Issuer shall be required
prior to an assignment becoming effective; provided if a Default has occurred
and is continuing, or if the assignment is to a Lender or an Affiliate thereof,
the consent of the Borrower shall not be required. Such consent shall not be

- 90 -



--------------------------------------------------------------------------------



 



unreasonably withheld or delayed; provided, however, that in the event that the
prospective assignee is unable or unwilling to deliver to the Borrower Forms
W-8BEN or W-8ECI (or successor forms, as applicable) demonstrating such
assignee’s exemption from United States Taxes with respect to all interest
payments to be made to such assignee hereunder, then such inability or
unwillingness shall constitute a reasonable basis for refusing to consent to
such transfer. Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate thereof shall (unless each of the Borrower and the Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Commitment (calculated as
at the date of such assignment) or outstanding Credit Extensions (if the
applicable Commitment has been terminated), unless otherwise agreed by the
Borrower and the Agent.
     12.3.2 Effect; Effective Date. Upon (i) delivery to the Agent of an
assignment, together with any consents required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment, such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
Outstanding Credit Exposure assigned to such Purchaser. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
     12.3.3 Dissenting Lender. If any Lender shall inform the Agent that such
Lender (“Dissenting Lender”) will not consent to, or otherwise agree with, any
consent, waiver, amendment, supplement or other modification of any provisions
of this Agreement or any other Loan Document, or that such Dissenting Lender
will not otherwise agree with the decisions made by the Purchasing Lender (as
defined below), the Lenders, the Agent and the Borrower hereby agree that BNPP
(or any successor Agent pursuant to the terms hereof) in its individual capacity
as a Lender (the “Purchasing Lender”) may, but shall not be obligated to, with
the Borrower’s consent, (a) purchase all of the Dissenting Lenders’ rights and
obligations under the Loan Documents pursuant to an assignment substantially in
the form of Exhibit 12.3.1 or in such other form as may be agreed to by the
parties thereto for cash consideration equal to 100% of the outstanding
Advances,

- 91 -



--------------------------------------------------------------------------------



 



interest, fees and other amounts then accrued but unpaid to such Dissenting
Lender, (b) assume all obligations of the Dissenting Lender under the Loan
Documents which obligations as to the Dissenting Lender shall be terminated as
of such date, and (c) to comply with the requirements of Section 12.3 applicable
to such assignments; provided that, the Borrower’s consent required under this
Section shall not be unreasonably withheld and shall not be required if an Event
of Default has occurred and is continuing.
     12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each, a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.
     12.5 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(c).
ARTICLE XIII
NOTICES
     13.1 Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof or in the case of electronic transmission, to the
electronic addresses given to the Agent in writing prior to the Restatement
Effective Date, (b) in the case of any Lender, at its address or facsimile
number set forth on its signature page hereof or (c) in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Agent and the Borrower in accordance with the
provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.
     13.2 Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

- 92 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL; ETC
     15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS. WITHOUT LIMITATION OF THE FOREGOING, NOTHING IN THIS AGREEMENT, OR IN THE
NOTES OR IN ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO CONSTITUTE A WAIVER OF
ANY RIGHTS WHICH ANY LENDER MAY HAVE UNDER APPLICABLE FEDERAL LEGISLATION
RELATING TO THE AMOUNT OF INTEREST WHICH SUCH LENDER MAY CONTRACT FOR, TAKE,
RECEIVE OR CHARGE IN RESPECT OF THE LOAN AND THE LOAN DOCUMENTS, INCLUDING ANY
RIGHT TO TAKE, RECEIVE, RESERVE AND CHARGE INTEREST AT THE RATE ALLOWED BY THE
LAW OF THE STATE WHERE ANY LENDER IS LOCATED.
     15.2 CONSENT TO JURISDICTION. THE BORROWER AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER AND
EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, ANY
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER OR ANY GUARANTOR
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
OR ANY GUARANTOR AGAINST THE AGENT, ANY ISSUER, ANY LENDER OR ANY AFFILIATE OF
THE AGENT, ANY ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING

- 93 -



--------------------------------------------------------------------------------



 



OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.
     15.3 WAIVER OF JURY TRIAL. THE BORROWER, EACH GUARANTOR, THE AGENT, EACH
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     15.4 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main New York office on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrower in respect of any sum due to any Lender, any
Issuer or the Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender, such Issuer or the Agent (as the
case may be) of any sum adjudged to be so due in such other currency such
Lender, such Issuer or the Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender, such Issuer or the Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Issuer or the
Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, any
Issuer or the Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender, such
Issuer or the Agent, as the case may be, agrees to remit such excess to the
Borrower.
     15.5 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.
     15.6 Waiver of Immunity. To the extent that the Borrower or any Guarantor
may be or become entitled to claim for itself or its Property any immunity on
the ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Borrower and each
Guarantor hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity with respect to its obligations under the Loan Documents.

- 94 -



--------------------------------------------------------------------------------



 



     15.7 Delivery of Lender Addendum. Each Lender that executes and delivers a
Lender Addendum shall by executing its Lender Addendum be bound by and entitled
to the benefits of the Loan Documents as a Lender with the Commitments set forth
opposite its name in such Lender Addendum.
     15.8 Separateness of Excluded SPV. The Lenders acknowledge (i) the
separateness of the Excluded SPV from other Persons, (ii) that each holder of
the Excluded SPV Notes has likely purchased the Excluded SPV Notes in reliance
upon the separateness of the Excluded SPV from other Persons, (iii) that the
Excluded SPV has assets and liabilities that are separate from those of other
Persons, (iv) that the obligations of the Borrower and the Guarantors under the
Loan Documents, and any certificate, notice, instrument or document delivered
pursuant thereto (A) do not constitute a debt or obligation of the Excluded SPV
and (B) have not been guaranteed by the Excluded SPV, and (v) that the Excluded
SPV shall not be personally liable to the Lenders for any amounts payable or any
liability under any Loan Document or and any certificate, notice, instrument or
document delivered pursuant thereto.
[Remainder of this page intentionally left blank. Signature pages follow.]

- 95 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders and the Agent
have executed this Agreement as of the date first above written.

                      THE SHAW GROUP INC.    
 
                    By:   /s/ Brian K. Ferraioli                  
 
      Name:     Brian K. Ferraioli    
 
      Title:     Executive Vice President and
  Chief Financial Officer    
 
                        Address: 4171 Essen Lane    
 
            Baton Rouge, Louisiana 70809    
 
            Attention: David Kinnison    
 
            Telephone: 225-932-2573    
 
            Telecopy: 225-987-3114    

 



--------------------------------------------------------------------------------



 



GUARANTORS:
LANDBANK PROPERTIES, L.L.C.
By its sole member

            The LandBank Group, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and Assistant Treasurer     

ARLINGTON AVENUE E VENTURE, LLC
BENICIA NORTH GATEWAY II, L.L.C.
CAMDEN ROAD VENTURE, LLC
CHIMENTO WETLANDS, L.L.C.
GREAT SOUTHWEST PARKWAY VENTURE, LLC
HL NEWHALL II, L.L.C.
JERNEE MILL ROAD, L.L.C.
KATO ROAD II, L.L.C.
KIP I, L.L.C.
LANDBANK BAKER, L.L.C.
MILLSTONE RIVER WETLAND SERVICES, L.L.C.
NORWOOD VENTURE I, L.L.C.
OTAY MESA VENTURES II, L.L.C.
PLATTSBURG VENTURE, L.L.C.
RARITAN VENTURE I, L.L.C.
WHIPPANY VENTURE I, L.L.C.
By their sole member
LandBank Properties, L.L.C.
by its sole member

            The LandBank Group, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



AMERICAN PLASTIC PIPE AND SUPPLY, L.L.C.
LFG SPECIALTIES, L.L.C.
SO-GLEN GAS CO., LLC
By their sole member

            EMCON/OWT, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SHAW FT. LEONARD WOOD HOUSING, L.L.C.
SHAW BEALE HOUSING, L.L.C.
SHAW HANSCOM HOUSING, L.L.C.
SHAW LITTLE ROCK HOUSING, L.L.C.
SHAW NORTHEAST HOUSING, L.L.C.
SHAW NORTHWEST HOUSING, L.L.C.
By their sole member

            Shaw Infrastructure, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

 



--------------------------------------------------------------------------------



 



FT. LEONARD WOOD MANAGEMENT COMPANY, L.L.C.
By its sole member
Shaw Ft. Leonard Wood Housing II, L.L.C.
By its sole member
Shaw Ft. Leonard Wood Housing, L.L.C.
By its sole member

              Shaw Infrastructure, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SHAW GBB, LLC
SHAW LIQUID SOLUTIONS, LLC
By their sole member
Shaw Environmental & Infrastructure, Inc.

                  By:   /s/ Brian K. Ferraioli         Name:   Brian K.
Ferraioli        Title:   Executive Vice President and
Treasurer     

SHAW GBB INTERNATIONAL, LLC
By its sole member
Shaw GBB, L.L.C.
By its sole member

            Shaw Environmental & Infrastructure, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

 



--------------------------------------------------------------------------------



 



SELS ADMINISTRATIVE SERVICES, L.L.C.
By its sole member
Shaw Environmental Liability Solutions, L.L.C.
By its sole member

            Shaw E & I Investment Holdings, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SHAW ENVIRONMENTAL LIABILITY SOLUTIONS, L.L.C.
By its sole member

            Shaw E & I Investment Holdings, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

HYDRO POWER SOLUTIONS LLC
By its sole member
Shaw California, L.L.C.
By its sole member

            Shaw Environmental, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

 



--------------------------------------------------------------------------------



 



SHAW CALIFORNIA, L.L.C.
By its sole member

            Shaw Environmental, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

BADGER TECHNOLOGY HOLDINGS, L.L.C.
By its sole member
Badger Technologies, L.L.C.
By its sole member

            Stone & Webster Process Technology, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   President and Treasurer     

BADGER TECHNOLOGIES, L.L.C.
By its sole member

            Stone & Webster Process Technology, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   President and Treasurer     

 



--------------------------------------------------------------------------------



 



NUCLEAR TECHNOLOGY SOLUTIONS, L.L.C.
By its sole member
SC Woods, L.L.C.
By its sole member

            Stone & Webster, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SC WOODS, L.L.C.
INTERNATIONAL CONSULTANTS, L.L.C.
STONE & WEBSTER SERVICES, L.L.C.
By their sole member

            Stone & Webster, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

STONE & WEBSTER CONSTRUCTION SERVICES, L.L.C.
By its sole member

            Stone & Webster Construction, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

 



--------------------------------------------------------------------------------



 



SHAW RIO GRANDE HOLDINGS, L.L.C.
By its sole member
Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C.
By its sole member

            Shaw Power Services, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SHAW RIO GRANDE VALLEY FABRICATION &
MANUFACTURING, L.L.C.
By its sole member

            Shaw Power Services, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

EDS EQUIPMENT COMPANY, LLC
By its sole member

            Shaw Transmission & Distribution Services, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

 



--------------------------------------------------------------------------------



 



GREATER BATON ROUGE ETHANOL, L.L.C.
By its sole member
Shaw Biofuels, L.L.C.
By its sole member

            Shaw Capital, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SHAW BIOFUELS, L.L.C.
By its sole member

            Shaw Capital, Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Treasurer     

SHAW MEXICO, L.L.C.
By its sole member
Shaw Americas, L.L.C.
By its sole member

            The Shaw Group Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



SHAW AMERICAS, L.L.C.
SHAW JV HOLDINGS, L.L.C.
SHAW POWER SERVICES GROUP, L.L.C.
SHAW REMEDIATION SERVICES, L.L.C.
SHAW SERVICES, L.L.C.
By their sole member

            The Shaw Group Inc.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Chief Financial Officer     

            GFM REAL ESTATE LLC
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Manager     

INTEGRATED SITE SOLUTIONS, L.L.C.
SHAW GLOBAL, L.L.C.

                  By:   /s/ George P. Bevan         Name:   George P. Bevan     
  Title:   President and Treasurer     

 



--------------------------------------------------------------------------------



 



B.F. SHAW, INC.
C.B.P. ENGINEERING CORP.
EMCON/OWT, INC.
ENVIROGEN, INC.
GHG SOLUTIONS, INC.
MWR, INC.
PIKE PROPERTIES I, INC.
PIKE PROPERTIES II, INC.
PROSPECT INDUSTRIES (HOLDINGS), INC.
SHAW ALASKA, INC.
SHAW ALLOY PIPING PRODUCTS, INC.
SHAW APP TUBELINE, INC.
SHAW BENECO, INC.
SHAW CAPITAL, INC.
SHAW CMS, INC.
SHAW COASTAL, INC.
SHAW CONNEX, INC.
SHAW CONSULTANTS INTERNATIONAL, INC.
SHAW E & I INVESTMENT HOLDINGS, INC.
SHAW ENERGY & CHEMICALS, INC.
SHAW ENERGY & CHEMICALS INTERNATIONAL, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE INTERNATIONAL, INC.
SHAW ENVIRONMENTAL INTERNATIONAL, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE MASSACHUSETTS, INC.
SHAW ENVIRONMENTAL, INC.
SHAW EUROPE, INC.
SHAW FABRICATION & MANUFACTURING, INC.
SHAW FABRICATION & MANUFACTURING
INTERNATIONAL, INC.
SHAW FABRICATORS, INC.
SHAW FACILITIES, INC.
SHAW FIELD SERVICES, INC.
SHAW GBB MAINTENANCE, INC.
SHAW GLOBAL ENERGY SERVICES, INC.
SHAW GLOBAL OFFSHORE SERVICES, INC.
SHAW GRP OF CALIFORNIA
SHAW HOME LOUISIANA, INC.
SHAW INDUSTRIAL SUPPLY CO., INC.
SHAW INFRASTRUCTURE, INC.
SHAW MAINTENANCE, INC.
SHAW MID STATES PIPE FABRICATING, INC.
SHAW MORGAN CITY TERMINAL, INC.

 



--------------------------------------------------------------------------------



 



            SHAW NAPTECH, INC.
SHAW NC COMPANY, INC.
SHAW NORTH CAROLINA, INC.
SHAW NUCLEAR SERVICES, INC.
SHAW POWER, INC.
SHAW POWER DELIVERY SYSTEMS, INC.
SHAW POWER INTERNATIONAL, INC.
SHAW POWER SERVICES, INC.
SHAW PROCESS AND INDUSTRIAL GROUP, INC.
SHAW PROCESS FABRICATORS, INC.
SHAW PROJECT SERVICES GROUP, INC.
SHAW SSS FABRICATORS, INC.
SHAW STONE & WEBSTER PUERTO RICO, INC.
SHAW SUNLAND FABRICATORS, INC.
SHAW TRANSMISSION & DISTRIBUTION SERVICES, INC.
SHAW TRANSMISSION & DISTRIBUTION SERVICES
INTERNATIONAL, INC.
SHAW TULSA FABRICATORS, INC.
STONE & WEBSTER, INC.
STONE & WEBSTER ASIA, INC.
STONE & WEBSTER CONSTRUCTION, INC.
STONE & WEBSTER HOLDING ONE, INC
STONE & WEBSTER HOLDING TWO, INC.
STONE & WEBSTER INTERNATIONAL, INC.
STONE & WEBSTER MASSACHUSETTS, INC.
STONE & WEBSTER MICHIGAN, INC.
STONE & WEBSTER PROCESS TECHNOLOGY, INC.
THE LANDBANK GROUP, INC.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   Executive Vice President and
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



            FIELD SERVICES, INC.
SHAW CAPITAL (NEVADA), INC.
SHAW INTELLECTUAL PROPERTY HOLDINGS, INC.
SHAW INTERNATIONAL, INC.
SHAW INTERNATIONAL MANAGEMENT
SERVICES ONE, INC.
SHAW INTERNATIONAL MANAGEMENT
SERVICES TWO, INC.
SHAW MANAGED SERVICES, INC.
SHAW MANAGEMENT SERVICES ONE, INC.
SHAW PROPERTY HOLDINGS, INC.
STONE & WEBSTER INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Brian K. Ferraioli         Name:   Brian K. Ferraioli       
Title:   President and Treasurer        SHAW ENERGY SERVICES, INC.
      By:   /s/ Clarence Ray         Name:   Clarence Ray        Title:   Vice
President and Secretary        SHAW CONSTRUCTORS, INC.
      By:   /s/ Samuel K. Robison         Name:   Samuel K. Robison       
Title:   Vice President and Secretary     

 



--------------------------------------------------------------------------------



 



            AGENT:

BNP PARIBAS, as Agent
      By:   /s/ John D. Emery         Name:   John D. Emery        Title:  
Director, Loan and High Yield Capital Markets              By:   /s/ John
Treadwell         Name:   John Treadwell        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



ANNEX I
LENDERS
Amegy Bank N.A.
Arab Banking Corporation (B.S.C.)
Bank of America, N.A.
The Bank of Nova Scotia
BMO Capital Markets Financing, Inc.
BNP Paribas
Compass Bank
Credit Suisse, Cayman Islands Branch
Fifth Third Bank
HSBC Bank USA, National Association
KeyBank National Association
Metropolitan Life Insurance Company
Mizuho Corporate Bank, Ltd.
Morgan Stanley Bank, N.A.
Natixis
Preferred Bank
Regions Bank
Sumitomo Mitsui Banking Corporation
SunTrust Bank
The Governor and Company of the Bank of Ireland
The Norinchukin Bank, New York Branch
UBS Loan Finance LLC
United Overseas Bank Limited, New York Agency
Wachovia Bank, N.A.

Exhibits and Schedules — Page 1



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
     The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with the following tables, so long as the Loans are rated by Moody’s
and S&P, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Loans:
     The following table applies to 2010 Lenders and 2011 Lenders:

                                                      Applicable   Applicable  
Financial LC   Performance     Level   Rating Levels   LIBOR Margin   ABR Margin
  Fee   LC Fee   Commitment Fee I  
BBB-/Baa3 or above
    1.500 %     0.000 %     1.500 %     1.125 %     0.250 % II  
BB+/Ba1
    1.750 %     0.250 %     1.750 %     1.375 %     0.300 % III  
BB/Ba2
    2.000 %     0.250 %     2.000 %     1.500 %     0.375 % IV  
BB-/Ba3
    2.500 %     0.500 %     2.500 %     1.875 %     0.500 % V  
B+/B1 or below
    3.000 %     0.500 %     3.000 %     2.500 %     0.625 %

The following table applies to 2012 Lenders:

                                                      Applicable   Applicable  
Financial LC   Performance     Level   Rating Levels   LIBOR Margin   ABR Margin
  Fee   LC Fee   Commitment Fee I  
BBB/Baa2 or above
    2.500 %     1.000 %     2.500 %     1.500 %     0.375 % II  
BBB-/Baa3
    2.750 %     1.250 %     2.750 %     1.650 %     0.375 % III  
BB+/Ba1
    3.000 %     1.500 %     3.000 %     1.800 %     0.500 %

Exhibits and Schedules — Page 2



--------------------------------------------------------------------------------



 



                                                      Applicable   Applicable  
Financial LC   Performance     Level   Rating Levels   LIBOR Margin   ABR Margin
  Fee   LC Fee   Commitment Fee IV  
BB/Ba2
    3.250 %     1.750 %     3.250 %     1.950 %     0.625 % V  
BB-/Ba3
    3.750 %     2.250 %     3.750 %     2.250 %     0.750 % VI  
B+/B1 or below
    4.250 %     2.750 %     4.250 %     2.550 %     0.875 %

     For purposes of the foregoing pricing schedules, (a) if either Moody’s or
S&P (but not both) shall have in effect a rating for the Loans, then the level
shall be based upon that rating; (b) if the ratings established or deemed to
have been established by Moody’s and S&P for the Loans, as the case may be,
shall fall within different Levels, the Applicable Margin and Applicable Fee
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Margin and Applicable Fee Rate shall be determined by reference to the Level
next above that of the lower of the two ratings; and (c) if the ratings
established or deemed to have been established by Moody’s or S&P for the Loans
shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced or published by the applicable rating agency or, in the absence
of such announcement or publication, on the effective date of such rating as
determined by the Agent. Each change in the Applicable Margin and Applicable Fee
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
both such rating agencies shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Margin and Applicable Fee
Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation.
     If neither Moody’s nor S&P shall have in effect a rating for the Loans, the
Applicable Margin and Applicable Fee Rate shall be determined in accordance with
the following tables, based upon the Leverage Ratio as of the then-most recently
delivered financial statements of the Borrower and its Subsidiaries referred to
in Section 6.1:
     The following table applies to 2010 Lenders and 2011 Lenders:

                                                  Leveraged   Applicable  
Applicable   Financial LC   Performance     Level   Ratio   LIBOR Margin   ABR
Margin   Fee   LC Fee   Commitment Fee I  
<1.00
    1.750 %     0.000 %     1.750 %     1.375 %     0.300 %

Exhibits and Schedules — Page 3



--------------------------------------------------------------------------------



 



                                                  Leveraged   Applicable  
Applicable   Financial LC   Performance     Level   Ratio   LIBOR Margin   ABR
Margin   Fee   LC Fee   Commitment Fee II  
³1.00<1.50x
    2.000 %     0.250 %     2.000 %     1.500 %     0.375 % III  
³1.50<2.00x
    2.250 %     0.500 %     2.250 %     1.625 %     0.500 % IV  
³2.00
    2.750 %     0.500 %     2.750 %     2.250 %     0.500 %

     The following table applies to 2012 Lenders:

                                                  Leveraged   Applicable  
Applicable   Financial LC   Performance     Level   Ratio   LIBOR Margin   ABR
Margin   Fee   LC Fee   Commitment Fee I  
<1.00
    3.000 %     1.500 %     3.000 %     1.800 %     0.500 % II  
³1.00<1.50x
    3.250 %     1.750 %     3.250 %     1.950 %     0.625 % III  
³1.50<2.00x
    3.750 %     2.250 %     3.750 %     2.250 %     0.750 % IV  
³2.00
    4.250 %     2.750 %     4.250 %     2.550 %     0.875 %

Exhibits and Schedules — Page 4